Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STANDARD OFFICE LEASE

Between

Geary-Market Investment Company, Ltd.,

a California corporation

(“Landlord”)

 

 

 

And

 

 

 

Apellis Pharmaceuticals, Inc.

a Delaware corporation

(“Tenant”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09338.008 2450031v1

 

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

STANDARD OFFICE LEASE

This Standard Office Lease (“Lease”) is made as of March 29, 2019 by and between
Geary-Market Investment Company, Ltd., a California corporation (“Landlord”),
and Apellis Pharmaceuticals, Inc., a Delaware corporation, (“Tenant”), who agree
as follows:

BASIC LEASE INFORMATION

The following is the Basic Lease Information of this Lease. Other Sections of
this Lease explain and define the Basic Lease Information in more detail and are
to be read in conjunction herewith.

 

1.

LANDLORD:

 

Geary-Market Investment Company, Ltd. 49 Geary St., West Mezzanine San
Francisco, California 94108

 

 

 

 

 

TENANT:

 

Apellis Pharmaceuticals, Inc. 720 Market Street, Suite 500 San Francisco, CA
94108

 

 

 

 

2.

PREMISES:

 

(a)    720 Market Street, Suite 500 San Francisco, CA 94108

 

 

 

(b)    Approximately 5,044 rentable square feet on the fifth (5th) floor.

 

 

 

(c)    Approximately 40,140 rentable square feet for the Building.

 

 

 

 

3.

TERM:

 

Five (5) years

 

 

 

 

4.

COMMENCEMENT DATE:

 

March 15, 2019 or upon substantial completion of the Tenant Improvements,
whichever is later. If the Commencement Date has not occurred by May 1, 2019,
Tenant shall receive one day of free rent for each day from May 1, 2019 until
the Commencement Date occurs. If the Commencement Date has not occurred by June
15, 2019, Tenant may terminate the Lease.

 

 

 

 

 

RENT COMMENCEMENT:

 

Same as Commencement Date.

 

 

 

 

5.

BASIC MONTHLY RENT:

 

Months 1-12*:  $27,321.66 per month

Months 13-24:  $28,141.31 per month

Months 25-36:  $28,985.55 per month

Months 37-48:  $29,855.12 per month

Months 49-60:  $30,750.77 per month

 

 

 

 

 

09338.008 2450031v1

1

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

 

BASIC ANNUAL RENT:

 

Months 1-12*:  $327,860.00 per annual ($65.00 rsf)

Months 13-24:  $337,695.80 per annual ($66.95 rsf)

Months 25-36:  $347,826.67 per annual ($68.95

rsf)

Months 37-48:  $358,261.47 per annual ($71.02 rsf)

Months 49-60:  $369,009.31 per annual ($73.15 rsf)

 

 

 

 

 

 

 

*If the Commencement Date does not occur on the first day of the month, month 12
shall be deemed to end on the last day of the month in which the first
anniversary of the Commencement Date occurs, such that month 13 shall begin on
the first day of the applicable month.

 

 

 

 

6.

TENANT’S PRO RATA SHARE: ADD’L RENT, TAXES, COMMON AREA MAINTENANCE

 

Taxes and Operating expenses relating to the entire building: 12.57%

Operating expenses relating to Office Tenants only: 13.78%.

Base Year: Calendar Year 2019 grossed up to represent a 100% occupied building.

 

 

 

 

7.

PREPAID RENT:

 

Tenant will pay to Landlord Prepaid Rent equal to the Sixtieth (60th) month’s
Basic Monthly Rent: $30,750.77 in the form of Cash.

 

 

 

 

8.

BROKERS:

 

The parties acknowledge that T3 Advisors is representing the Tenant in this
transaction and Transwestern is representing Landlord in this transaction. In
the event of a lease between the parties being consummated, Landlord shall pay a
brokerage commission equal to Two Dollars ($2.00) per rentable square foot per
year leased to T3 Advisors, as well as the brokerage commission due to
Transwestern pursuant to a separate agreement between Landlord and Transwestern.
Commission shall be due to each broker, 50% upon Lease execution and 50% on the
Commencement Date.

 

 

 

 

9.

PERMITTED USES:

 

Office, administration and any related storage uses.

 

 

 

 

10.

ACCESS/SECURITY:

 

Tenant’s specified personnel will have 24-hour per day, 7 days per week, 52
weeks per year access to its premises in the building with key/card access and
electric services being provided by Landlord at all times.

 

 

 

 

 

09338.008 2450031v1

2

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

11.

TENANT IMPROVEMENTS:

 

Except as otherwise provided in this Lease, the Premises shall be delivered in
its “As Is” condition with the following improvements. Landlord, at Landlord’s
sole cost and expense, shall provide:

 

 

 

 

 

 

 

1.   New mutually agreed upon paint throughout the Premises with up to two (2)
accent colors.

 

 

 

 

 

 

 

2.   Installation of building standard carpet of mutually agreed upon color/tone
(collectively, the “Tenant Improvement Work”).

 

 

 

 

 

 

 

Landlord and Tenant acknowledge and agree that they have mutually agreed on such
paint and carpet colors prior to the date hereof.

 

 

 

 

 

 

 

Landlord shall be responsible for the compliance and good working order of all
underlying building systems and improvements, and on the Commencement Date, the
Premises shall be in compliance with all applicable laws.

 

 

 

 

 

Cosmetic Alterations:

 

Tenant shall have the right to paint and re­carpet and make non-structural
cosmetic alterations up to $25,000.00 per project without Landlord consent and
without payment of a construction management fee to Landlord. Tenant must still
provide Landlord appropriate notice of work and comply with building procedures
and as-built drawings on completion, as further set forth in Article 9 hereof.

 

 

 

 

12.

LANDLORD RESPONSIBIILITY:

 

Landlord will be responsible for all path of travel and ADA compliance outside
the Premises. Landlord shall be responsible for any and all costs incurred in
keeping with Title 24 compliance throughout the Tenant improvement process.

 

 

 

 

09338.008 2450031v1

3

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

ARTICLE 1

PREMISES

1.1Premises

Landlord leases to Tenant and Tenant leases from Landlord, upon the provisions
and conditions set forth herein, those certain premises (“Premises”) described
on Exhibit A attached hereto, which Premises are located in that certain
building known as 720 Market Street, San Francisco, California (“Building”) and
situated upon that certain real property as more particularly described on
Exhibit A (“Real Property”). The Real Property and the Building and the
underlying land and improvements are referred to collectively herein as the
“Project”.

1.2Rentable Square Footage

The rentable area of Premises and the Building are agreed to be the numbers of
square feet respectively specified in the Basic Lease Information.

1.3Common Areas

“Common Areas” shall mean the lobby and the open space and sidewalk areas on the
Real Property, and any other areas of the Building or Real Property designated
by Landlord from time to time for the common use or benefit of occupants of the
Building, and their employees and invitees, or the public.

ARTICLE 2

TERM

2.1Term Commencement Date

The term of this Lease (“Term”) shall commence on the Commencement Date. Unless
sooner terminated, as provided in this Lease, the Term shall end March 31, 2024
or on the last day of the sixtieth (60th) full month after the Commencement
Date, whichever occurs later. (“Term Expiration Date”).

2.2Delivery and Acceptance of Premises

Tenant shall accept the Premises on the date when the Premises are “Ready for
Delivery.” The Premises shall be deemed Ready for Delivery when Landlord has
provided access to the Premises for Tenant, so as to be used for the Permitted
Use and with the Tenant Improvement Work as described in the Basic Lease
Information substantially completed. Landlord represents and warrants to Tenant
that all Building Systems (as hereinafter defined) and Building improvements
are, and throughout the Term will be, in good working order, and that on the
Commencement Date, the Premises will be in compliance with all applicable laws.
Subject to the foregoing, Tenant agrees to accept possession of the Premises in
their “as is” condition on the date when the Premises are Ready for Delivery,
without representation or warranty by Landlord, express or implied, and with no
obligation of Landlord to repaint, remodel, repair, improve or alter the
Premises, or to perform any construction, remodeling or other work of
improvement upon the Premises, or contribute to the cost of any of the
foregoing, except for the representations and warranties set forth above, and
except for Landlord’s obligation to complete the Tenant Improvement Work. Tenant
also acknowledges that, except for the representations and warranties set forth
in this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises or the
Building. Tenant shall be deemed to have accepted possession of the Premises
when Tenant first moves any of its personnel, furnishings and/or equipment into
the Premises, except to the extent that Tenant is explicitly authorized in this
Lease to do any of the foregoing without being deemed to have accepted
possession of the Premises.

2.3INTENTIONALLY DELETED

 

09338.008 2450031v1

4

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

ARTICLE 3

RENT

3.1Basic Monthly Rent

Commencing on the Rent Commencement Date, Tenant shall pay to Landlord, as basic
monthly rental (“Basic Monthly Rent”), the amount specified in Item 5 of the
Basic Lease Information. Unless otherwise expressly provided in this Lease, the
Basic Monthly Rent and all other amounts payable hereunder shall be paid to
Landlord in advance on the Rent Commencement Date and thereafter on or before
the first day of each month during the Term without abatement, deduction or
offset, in lawful money of the United States of America at the office of the
property manager as designated in writing by the Landlord, or to such place as
Landlord may designate in writing, except that a full month’s Basic Monthly Rent
shall be paid to Landlord concurrent with Tenant’s execution of this Lease,
which payment shall be credited to the first month’s Basic Monthly Rent due on
the Rent Commencement Date. If the Rent Commencement Date occurs on other than
the first day of a calendar month, then there shall be deemed paid on the Rent
Commencement Date a pro rata portion of the Basic Monthly Rent based upon the
number of days remaining in such month and the remaining balance of any amount
paid by Tenant upon Lease execution shall be credited towards the Basic Monthly
Rent due in the second calendar month after the Rent Commencement Date. In the
event the Term ends on a day other than the last day of the month, the last
monthly payment of Basic Monthly Rent shall be prorated based upon the number of
days in such month prior to and including the last day of the Term.

3.2Interest on Past Due Amounts

Any Rent not paid when due shall bear interest from the date due until the date
paid at the rate (the “Interest Rate”) equal to the Prime Rate (as hereinafter
defined) as of such due date, plus five percent (5%) per annum; provided,
however, that Tenant’s total liability for interest payments under this Lease
shall not exceed the limits, if any, imposed on such payments by the usury laws
of the State of California. The payment of such interest shall not excuse or
cure any Default or modify any obligation of Tenant under this Lease. The “Prime
Rate” shall mean the prime rate (or base rate) reported in the Money Rates
column or section of The Wall Street Journal as being the base rate on corporate
loans at large U.S. money center commercial banks (whether or not such rate has
actually been charged by any such bank) on the first day on which The Wall
Street Journal is published in the month preceding the month in which the
subject costs are payable or incurred.

3.3Late Fee

Tenant acknowledges that the late payment by Tenant to Landlord of Rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be difficult to ascertain. Such costs may include, without
limitation, administrative costs, processing and accounting charges, and late
charges, which may be imposed on Landlord. Accordingly, if any payment of Rent
shall not be received by Landlord within five (5) days after the date that such
payment is due and payable, then Tenant shall pay to Landlord, in addition to
the interest provided above, a late charge in the amount of five percent (5%) of
the amount due. The parties agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by the Tenant. Acceptance of such late charge by Landlord shall not prevent the
Landlord from exercising any of its rights or remedies hereunder.

 

09338.008 2450031v1

5

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

3.4Rent

For purposes of this Lease, “Rent” and “rent” shall include all amounts payable
by Tenant to Landlord under this Lease, including Basic Monthly Rent and all
additional rent and other charges hereunder, regardless of how described or
denominated.

3.5Prepaid Rent

Tenant shall provide Landlord with prepaid rent in the amount of Thirty Thousand
Seven Hundred and Fifty Dollars and Seventy-Seven Cents ($30,750.77) (the
“Prepaid Rent”) to be submitted within Fifteen (15) days of the full execution
of this Lease (but in any event prior to the delivery of possession of the
Premises to Tenant). The Prepaid Rent shall be held by Landlord. The use,
application or retention of the Prepaid Rent, or any portion thereof, by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by any applicable law.

Provided that Tenant is not in default of any Lease terms, Landlord shall repay
to Tenant the Prepaid Rent to be applied to the sixtieth (60th) month’s rent
within thirty (30) days of written request from Tenant. If Tenant fails to pay
any Rent, or otherwise Defaults with respect to any provision of the Lease,
Landlord may (but shall not be obligated to), and without prejudice to any other
remedy available to Landlord, use, apply or retain all or any portion of the
Repaid Rent for the payment of any Rent then in default for the payment of any
other sum to which Landlord may become obligated by reason of Tenant’ Default,
or to compensate Landlord for any loss or damage which Landlord may suffer
thereby. Tenant waives the provisions of California Civil Code Section 1950.7
and all other provisions of law now in force or that become in force after the
date of execution of this Lease that provide that Landlord may claim from the
Prepaid Rent only those sums reasonably necessary to remedy Defaults in the
payment of Rent, to repair damage caused by Tenant, or to clean the Premises. If
Landlord uses or applies all or any portion of the Prepaid Rent as provided
above, Tenant shall, within ten (10) days after demand therefor, deposit cash
with Landlord in an amount sufficient to restore the Prepaid Rent to the full
amount thereof, and Tenant’s failure to do so shall, at Landlord’s option, be an
Event of Default (as defined in Section 16.1 below) under this Lease. Landlord
shall not be required to keep the Prepaid Rent separate from its general
accounts. If Tenant performs all of Tenant’s obligations hereunder, the Prepaid
Rent, or so much thereof as has not theretofore been applied by Landlord, shall,
without payment of interest or other increment for its use pay Rent due for the
last month of the Term. No trust relationship is created herein between Landlord
and Tenant with respect to Prepaid Rent.

ARTICLE 4

ADDITIONAL RENT

4.1Increased Direct Expenses

The “Base Year” is that calendar year specified in Paragraph 6 of the Basic
Lease Information. During each calendar year of the Term subsequent to the Base
Year Tenant shall pay to Landlord, as additional rent, Tenant’s Percentage Share
(as specified in the Basic Lease Information) of any increase in Direct Expenses
(as defined in Section 4.2) paid or incurred by the Landlord during such
calendar year (which increase is hereinafter referred to as the “Increased
Direct Expenses”). Landlord may, at or after the start of any calendar year
subsequent to the Base Year, notify Tenant of the amount which Landlord
estimates will be Tenant’s monthly share of Increased Direct Expenses for such
calendar year, and Tenant shall pay such amount as additional rent on or before
the first day of each month of the Term, along with the Basic Monthly Rent
payments required to be made by Tenant in such year. If during the Base Year or
any succeeding calendar year

 

09338.008 2450031v1

6

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

less than one hundred percent (100%) of the Building is leased and occupied,
then the amount of Direct Expenses allocable to the subject calendar year for
purposes of Tenant’s Percentage Share of Increased Direct Expenses shall be
increased to an amount reasonably estimated by Landlord to be the amount of
Direct Expenses which would have been paid or incurred if one hundred percent
(100%) of the Rentable Area of the Building had been occupied during the subject
year. Tenant’s Percentage Share may be adjusted from time to time for certain
Direct Expenses due to the pool of tenants who are provided such services.

4.2Definition of Direct Expenses

“Direct Expenses” as used herein shall include all costs, charges and expenses
incurred in the course of ownership, management, operation, security, repair and
maintenance of the Project including, without limitation:

(a)Wages, salaries, fringe benefits and other compensation of all employees of
Landlord and its agents to the extent engaged in the management, security,
repair, operation or maintenance of the Project, including, but not limited to,
a Building superintendent and/or engineer and associated personnel; employer’s
Social Security taxes, unemployment taxes and/or insurance, and other taxes to
the extent levied upon such wages, salaries, fringe benefits or other
compensation; the cost of disability and hospitalization insurance and pension
or retirement benefits for such employees, excluding however, all executive
salaries and brokerage commissions.

(b)Costs of service, maintenance and inspection contracts for landscaping,
janitorial, window cleaning, rubbish removal, maintenance of Common Areas,
exterminating, replacement of Building standard lighting, elevator, plumbing,
electrical and mechanical equipment and the costs of purchasing or renting
mechanical equipment, supplies, tools, materials and uniforms.

(c)Premiums and other charges for insurance, including, without limitation, all
risk, earthquake, public liability, property damage and worker’s compensation
insurance, and such other insurance coverage in such amounts as Landlord, in its
reasonable discretion, shall elect to maintain consistent with the requirements
of other landlords of buildings located in the downtown San Francisco area, or
as may be required by the Holder of any Superior Interest (as such terms are
defined in Article 18 below).

(d)Costs of electricity, water, gas, steam, sewer and other utility services in
order to maintain the Building in a manner, consistent with buildings of similar
age and quality in the downtown San Francisco area.

(e)Sales, use, excise taxes on goods and services purchased or owned by Landlord
for the operation, security or maintenance of the Building.

(f)Permit and inspection fees and charges, the cost of contesting any
governmental enactments which may affect Direct Expenses, and the costs incurred
in connection with any transportation system management program or similar
program, including the costs of operating any shuttle bus or similar program.

(g)Ordinary legal, accounting and other professional, consulting or service fees
and expenses, including the costs of audits by certified public accountants.

 

09338.008 2450031v1

7

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(h)Fees for management services, whether provided by an independent management
company, Landlord, or an affiliate of Landlord, including, but not limited to,
fair market rental for the Building office, fees and expenses for accounting,
financial management, data processing and information services, and costs of
tenant service programs.

(i)The costs of any capital improvements, equipment or devices installed or paid
for by Landlord (1) to conform with any change in Laws after the date hereof
(including to conform with any change in the Building’s or the Premises’ use or
occupancy classification) of any governmental or quasi-governmental authority
having jurisdiction including any health or environmental protection authority
or legislation or of the board of fire underwriters or similar insurance body
or, (2) to effect a labor saving, energy saving or other economy; amortized over
the lesser of ten (10) years, the payback period, or the useful life of such
capital improvement, equipment or device (as reasonably determined by Landlord),
as well as interest on the unamortized balance at the Prime Rate plus 2% on the
date the costs are incurred or such higher rate as may have been paid by
Landlord on borrowed funds. The ‘‘pay back period’’ shall be the period within
which the anticipated savings from the use of such capital improvement,
equipment or device, as determined by Landlord, will equal the cost of the
subject capital improvement, equipment or device. Notwithstanding anything to
the contrary contained herein, costs for capital expenditures not specifically
described in this Section 4.2 shall not be includable in Direct Expenses, and
further, all such includable capital expenditures shall be amortized as set
forth in this subsection (i).

(j)The costs of (i) carpeting, draperies and wall coverings in the Common Areas,
and (ii) other furnishings in Common Areas which, as a result of normal use,
require periodic replacement in order to maintain the Building in a first class
manner, consistent with buildings of similar age and quality in the downtown San
Francisco area, amortized over the useful life of such improvements (as
reasonably determined by Landlord), together with interest on the unamortized
balance at the Prime Rate on the date the costs are incurred or such higher rate
as may have been paid by Landlord on borrowed fund.

(k)The cost of operating (including power consumption) maintaining, repairing,
servicing and replacing the entire heating, ventilation and air conditioning
(“HVAC”), mechanical, electrical, plumbing systems and other entire systems
serving the Building.

4.3Statements and Audit Right

A reasonably detailed statement (the “Statement”) of the Direct Expenses
actually payable by Tenant shall be given to Tenant within one hundred eighty
(180) days after the end of each calendar year or as soon thereafter as
practicable. If Tenant’s Percentage Share of any Direct Expenses as shown on
such Statement is greater or less than the total amount actually paid by Tenant
during the calendar year covered by such Statement, then within thirty (30) days
thereafter, Tenant shall pay in cash any sums owed to Landlord or, if
applicable, Tenant shall receive a credit against any Rent next accruing for any
sum owed Tenant. If, as of the ninetieth (90th) day after delivery to Tenant of
a Statement, Tenant shall not have delivered to Landlord an Objection Notice (as
defined below), then such Statement shall be final and binding upon Landlord and
Tenant, and Tenant shall have no further right to object to such Statement. If
within such ninety (90) day period, Tenant delivers to Landlord a written
statement specifying objections to such Statement (an “Objection Notice”), then
Tenant may elect to (i) perform an audit pursuant to this Section 4.3, or (ii)
meet with Landlord to attempt to resolve such objection within thirty (30) days
after delivery of the Objection Notice. Landlord shall provide access for Tenant
to review its pertinent records, during the period after delivery to Tenant of a
Statement during which Tenant may perform an audit, during regular business
hours in Landlord’s management office for the Building. Notwithstanding that any
such

 

09338.008 2450031v1

8

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

dispute remains unresolved, Tenant shall be obligated to pay Landlord all Rent
payable in accordance with this Lease (including any disputed amount). If such
dispute results in an agreement that Tenant is entitled to a refund, Landlord
shall, at its option, either pay such refund or credit the amount thereof to the
Basic Monthly Rent next becoming due from Tenant. The failure or delay by
Landlord to provide Tenant with Landlord’s estimate of Tenant’s Percentage Share
of Direct Expenses or a Statement for any calendar year shall not constitute a
default by Landlord hereunder, or a waiver by Landlord of Tenant’s obligation to
pay Tenant’s Percentage Share of Direct Expenses for such calendar year or of
Landlord’s right to send to Tenant such an estimate or Statement, as the case
may be. If the Term of this Lease expires or is terminated on a day other than
the last day of a calendar year, the amount of Direct Expenses payable by Tenant
during the calendar year in which the Term expires or is terminated shall be
prorated on the basis which the number of days from the commencement of the
calendar year to and including the date on which the Term expires or is
terminated bears to three hundred sixty-five (365). Within one hundred twenty
(120) days following expiration of the calendar year in which the Term expired
or terminated, or as soon thereafter as practicable, Landlord shall give a final
Statement to Tenant for such calendar year (“Final Statement”). If Tenant’s
share of any Direct Expenses as shown on the Final Statement is greater or less
than the total amounts of Direct Expenses actually paid by Tenant during the
calendar year covered by the Final Statement, then within thirty (30) days
thereafter the appropriate party shall pay to the other party any sums owed.

Landlord shall keep complete books and records regarding all charges made by
Landlord under Article 4 and Article 5 hereof. All records shall be retained for
at least three (3) years and shall be available electronically. Tenant shall
have the right to audit the applicable records of Landlord to confirm that the
charges billed to Tenant under Article 4 and Article 5 are proper and conform to
the provisions of such provisions. Such right shall be exercisable by Tenant
within the ninety (90) day period after Tenant’s delivery to Landlord of an
Objection Notice. Landlord shall cooperate with Tenant in providing Tenant
reasonable access to Landlord’s books and records during normal business hours
to enable Tenant to audit Landlord’s books and records as they relate to any
costs or expenses passed through to Tenant pursuant to any provisions of this
Lease. If the audit discloses any overpayment on the part of Tenant, then Tenant
shall be entitled to a credit or refund as set forth above. In addition, in the
event such audit by Tenant discloses such an overcharge in excess of the five
percent (5%) of the amount payable in accordance with Sections 4.1 and 5.1
hereof, then Landlord shall pay to Tenant the reasonable costs and expenses of
such audit.

ARTICLE 5

TAX ADJUSTMENT

5.1Increased Taxes

During each calendar year of the Term subsequent to the Base Year, Tenant shall
pay to Landlord, as additional rent, Tenant’s Percentage Share (as specified in
the Basic Lease Information) of any increase in taxes (“Taxes” as defined in
Section 5.2) paid or incurred by Landlord during such calendar year (which
increase is hereinafter referred to as the “Increased Taxes”). Landlord may, at
or after the start of any calendar year subsequent to the Base Year, notify
Tenant of the amount of which Landlord estimates will be Tenant’s monthly share
of Increased Taxes for such calendar year, and Tenant shall pay such amount as
additional rent on or before the first day of each month of the Term, along with
the Basic Monthly Rent payments required to be made by Tenant in such year.
Statements of the Increased Taxes actually payable by Tenant for each year
subsequent to the Base Year shall be given to Tenant within one hundred eighty
(180) days after the end of each calendar year. If Tenant’s share of any
Increased Taxes as shown on such statement is greater or less than the total
amounts actually paid by Tenant during the year covered by such statement, then
within thirty (30) days thereafter, Tenant shall pay in cash any sums owed
Landlord or, if applicable, Tenant shall

 

09338.008 2450031v1

9

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

receive a credit against any Rent next accruing for any sum owed Tenant. If this
Lease expires or is terminated on a day other than the last day of a calendar
year, the amount of Increased Taxes payable by Tenant during the year in which
the Lease expires or is terminated shall be prorated on the basis which the
number of days from the commencement of the calendar year to and including the
date on which the Lease expires or is terminated bears to three hundred
sixty-five (365). Following expiration of the calendar year in which the Lease
expired or was terminated, Landlord shall give a final statement, subject to
revision, of Increased Taxes for such calendar year. If Tenant’s share of any
Increased Taxes as shown on such final statement is greater or less than the
total amounts to the other party any of Increased Taxes actually paid by Tenant
during the year covered by the statement, then within thirty (30) days
thereafter the appropriate party shall pay to the other party any sums owed.

5.2Definition of Taxes

“Taxes” as used herein shall mean all taxes, service payments, service payments
in lieu of taxes, annual or periodic license or use fees, excises, transit
charges, housing fund assessments or other housing charges, assessments, levies,
fees or charges, general and special, ordinary and extraordinary, unforeseen as
well as foreseen, of any kind which are assessed, levied, charged, confirmed, or
imposed by any public authority upon the Building, its operations, the rent or
any portion or component thereof, the Real Property, or upon the personal
property of Landlord used in the operation of the Building or the Real Property,
fees and payments except: (a) inheritance or estate taxes imposed upon or
assessed against Landlord or the Building or any part thereof or interest
therein, (b) taxes computed upon the basis of the net income derived from the
Building by Landlord or the owner of any interest therein, and (c) any penalties
or charges associated with delinquent taxes, taxes pertaining to periods prior
to or after the Term. “Taxes” shall also include any and all supplemental Taxes,
escape assessments or increases of Taxes for or as a result of any reason
whatsoever.

“Taxes” shall also include Landlord’s cost of contesting by appropriate
proceeding the amount or validity of any of the aforementioned taxes. Landlord
shall credit a pro rata share of any tax rebate or refund against all Rent due
hereunder from and after the date of Landlord’s recovery and adjust Tenant’s
Percentage Share of all future Taxes as of such date.

5.3Additional Taxes

In addition to the Basic Monthly Rent and other charges to be paid by Tenant
hereunder, Tenant shall reimburse Landlord upon demand for any and all taxes,
surcharges, levies, assessments, fees and charges payable by Landlord, whether
or not now customary or within the contemplation of the parties hereto: (a)
upon, measured by, or reasonably attributable to the cost or value of Tenant’s
equipment, furniture, fixtures and other personal property located in the
Premises, or the cost or value of any leasehold improvements, regardless of
whether title to such improvements shall be in Tenant or Landlord; (b) upon, or
measured by, any Rent or other amount payable hereunder or otherwise in
connection with the Project, including, without limitation, any business tax,
business license tax, payroll tax, gross receipts tax or excise tax levied by
the city and/or county where the Building is located, the State of California,
the federal government of the United States or any other governmental body with
respect to the receipt of such Rent or other amounts payable under this Lease;
(c) upon, or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.

 

09338.008 2450031v1

10

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

ARTICLE 6

USE

6.1General

The Premises shall be used only for the Permitted Uses specified in Item 9 of
the Basic Lease Information and for no other purpose whatsoever, without the
prior written consent of Landlord which shall be given or withheld in Landlord’s
sole and absolute discretion.

6.2No Nuisance or Waste

Tenant shall not do or knowingly permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of other
tenants or occupants of the Building or injure or annoy them or use or allow the
Premises to be used for any improper, immoral or objectionable purpose, nor
shall Tenant cause, maintain or knowingly permit any nuisance in, on, or about
the Premises. Tenant agrees not to commit or suffer to be committed any waste in
or upon the Premises.

6.3Compliance With Laws

(a)No Illegal Use

Tenant shall not use the Premises or knowingly permit anything to be done in or
about the Premises which will .in any way conflict with any law, statute,
ordinance, or governmental rule, regulation or requirement, including, without
limitation, Disability Access Laws, as defined in Section 6.3(b), now in force
or which may hereafter be enacted or promulgated (“Law” or “Laws’’), or which
might result in any change in the Building’s or the Premises’ use or occupancy
classification. At its sole cost and expense, Tenant shall promptly comply with
all Laws which relate to (i) Tenant’s use of the Premises, (ii) any Alterations
made by Tenant to the Premises, or (iii) the portions of the Building outside of
the Premises, but only to the extent such obligations are triggered by
Alterations made by Tenant to the Premises or triggered by Tenant’s use of the
Premises for other than general office use, and excepting compliance which is
the Landlord’s responsibility under Section 2.2 and Section 6.3(b) hereof, and
provided that Landlord has the right to perform such work at Tenant’s cost.
Tenant shall not do or knowingly permit anything to be done in or about the
Premises or bring or keep anything herein which will in any way increase the
rate of fire insurance upon the Building or any of its contents, and Tenant
shall, at its sole cost and expense, promptly comply with the requirements of
any board of fire underwriters or other similar body now or hereafter
constituted relating to Tenant’s use or occupancy of the Premises. The judgment
of any court of competent jurisdiction or the admission of Tenant in an action
against Tenant, whether Landlord be a party thereto or not, that Tenant has so
violated any Law shall be conclusive of such violation as between Landlord and
Tenant.

(b)Compliance with Disability Access Laws

(i)The Premises and/or the Building are subject to, among other Laws, the
requirements of the Americans with Disabilities Act, a federal law codified at
42 U.S.C. 12101 et seq., including, but not limited to Title III thereof, and
all regulations and guidelines related thereto, together with any and all
similar laws, rules, regulations, ordinances, codes and statutes now in force or
which may hereafter be enacted or promulgated, including, without limitation,
Title 24 of the California Code of Regulations, the Unruh Civil Rights Act,
California Civil Code Sections 51 through 51.3, and San Francisco Administrative
Code Section 38, as the same may be in effect on the date of this Lease and may
be hereafter modified, amended or supplemented (collectively, the “Disability
Access Laws”). The Premises have not undergone inspection by a Certified Access
Specialist (CASp), as defined in Section 55.52 of the California Civil Code, and
Tenant is

 

09338.008 2450031v1

11

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

responsible for inspecting the Premises to ensure that the Premises comply with
Disability Access Laws. Subject to reimbursement pursuant to Article 4 above, if
any work is required to the Building outside the Premises under Disability
Access Laws, then such work shall be the responsibility of Landlord; provided,
that, if such work is required under Disability Access Laws as a result of
Tenant’s use of the Premises for other than general office use or any work or
Alteration made to the Premises by or on behalf of Tenant, then, at Landlord’s
option, such work shall be performed by Landlord or Tenant, at the sole cost and
expense of Tenant. Notwithstanding anything to the contrary contained herein,
Landlord, at Landlord’s sole cost and expense (and without reimbursement
pursuant to Article 4), shall be responsible for compliance with the “path of
travel” requirements of the Disability Access Laws. Except as otherwise
expressly provided in this provision, Tenant shall be responsible at its sole
cost and expense for fully and faithfully complying with all applicable
requirements of Disability Access Laws. Within ten (10) days after receipt,
Tenant shall advise Landlord in writing, and provide Landlord with copies of (as
applicable), any notices alleging violation of Disability Access Laws relating
to any portion of the Premises or the Building; any claims made or threatened
orally or in writing regarding noncompliance with Disability Access Laws and
relating to any portion of the Premises or the Building; or any governmental or
regulatory actions or investigations instituted or threatened regarding
noncompliance with Disability Access Laws and relating to any portion of the
Premises or the Building. Tenant shall and hereby agrees to protect, defend
(with counsel acceptable to Landlord) and hold Landlord and the Indemnitees
harmless and indemnify Landlord and the Indemnitees from and against all
liabilities, damages, claims, losses, penalties, judgments, charges and expenses
(including attorneys’ fees, costs of court and expenses necessary in the
prosecution or defense of any litigation including the enforcement of this
provision) arising from or in any way related to, directly or indirectly,
Tenant’s or Tenant Parties’ violation or alleged violation of Disability Access
Laws. Tenant agrees that the obligations of Tenant herein shall survive the
expiration or earlier termination of this Lease.

(ii)Pursuant to the requirements of San Francisco Administrative Code Section
38.5, Tenant hereby agrees to use reasonable efforts to notify Landlord if
Tenant makes any Alterations or improvements to the Premises that might impact
accessibility to the Premises or the Building under any Disability Access Laws.
Landlord hereby agrees to use reasonable efforts to notify Tenant if Landlord
makes any alterations or improvements to the Premises or the Building that might
impact accessibility to the Premises or the Building under any Disability Access
Laws.

(iii)Landlord and Tenant hereby acknowledge that, prior to the execution of this
Lease, Landlord and Tenant executed a Disability Access Obligations Notice,
pursuant to San Francisco Administrative Code Chapter 38. Landlord and Tenant
shall each, within three (3) business days following a request from the other
party, execute a new Disability Access Obligations Notice in accordance with San
Francisco Administrative Code Chapter 38 or any successor statute. In addition,
Tenant acknowledges receipt from Landlord of an Access Information Notice as
required by San Francisco Administrative Code Chapter 38. Tenant acknowledges
that such notices comply with the requirements of San Francisco Administrative
Code Chapter 38.

6.4Alterations to Common Areas

Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Common Areas at any time, and Tenant
acknowledges and agrees that Landlord may, from time to time, close-off or
restrict access to the Common Areas for purposes of permitting or facilitating
any construction, alteration, repairs or improvements, provided that Tenant will
have access to and use of the Premises. If changes or alterations are made by
Landlord to any portion of the Project other than the Premises, Landlord shall
not thereby be subject to any liability nor shall Tenant be entitled to any
compensation or any diminution or abatement of Rent and such

 

09338.008 2450031v1

12

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

changes or alterations shall not be deemed to be a constructive or actual
eviction or a breach of Landlord’s covenant of quiet enjoyment. Landlord agrees
to use commercially reasonable efforts to undertake such work in a manner so as
to minimize any disruption to Tenant’s operations and to minimize any reduction
in Tenant’s visibility, access or utility of the Premises.

6.5Toxic Substances

Tenant shall not maintain, create, use or discharge any toxic or hazardous
substances in, on, or about the Project (other than small amounts of typical
cleaning supplies as shall be needed to clean and operate the Premises, used in
strict compliance with applicable local, state and federal law).

6.6Load and Equipment, Notice of Defects

Tenant shall not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry, as determined by
Landlord or Landlord’s structural engineer. The cost of any such determination
made by Landlord’s structural engineer shall be paid for by Tenant upon demand.
Tenant shall not install business machines or mechanical equipment which cause
noise or vibration to such a degree as to be objectionable to Landlord or other
Building tenants. Tenant shall give Landlord prompt notice of any change to or
defective condition in any part or appurtenance of the Building’s mechanical,
electrical, plumbing, HVAC or other systems serving, located in, or passing
through the Premises of which it is aware.

6.7Signage

Tenant shall not display any sign or picture in the interior of the Premises,
which is visible from the outside of the Building. Landlord will provide, at
Landlord’s cost, one line of directory signage in the main lobby of the Building
and at the entrance to the Premises. Any additional Tenant signage shall be at
Tenant’s cost and subject to Landlord’s prior approval. Landlord shall have the
right to remove any sign, placard, picture, name, advertisement, or notice not
approved by Landlord without notice to and at the expense of Tenant.

ARTICLE 7

SERVICES AND UTILITIES

7.1General

Landlord shall:

(a)Operate or cause the operation in season of the heating system, serving the
Premises, if any, during Ordinary Business Hours (as such term is defined in the
Rules and Regulations attached hereto as Exhibit B) at such temperatures and in
such amounts as Landlord determines are reasonably required for the comfortable
occupancy of the Premises or as may be permitted or controlled by applicable
Laws. Any heating provided by Landlord to Tenant during other than Ordinary
Business Hours shall be furnished only upon at least forty-eight (48) business
hours prior written request of Tenant and at Tenant’s sole cost and expense.

 

09338.008 2450031v1

13

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(b)Provide water to the restrooms on each floor and make customary arrangements
with public utilities and/or public agencies to furnish electric current to the
Premises in amounts sufficient for normal lighting by overhead fluorescent
fixtures and for normal use of standard personal computers for standard office
use and other office machines of similar low electrical consumption but not
including electricity required for computer servers, independent
air-conditioning units, special communications equipment, special lighting or
any other item of electrical equipment which (singly) consumes more than one
(1.0) kilowatt at rated capacity or requires a voltage other than 120 volts
single-phase (collectively “High-Consumption Equipment”). Tenant shall not
install any High-Consumption Equipment in the Premises without Landlord’s prior
written consent. Landlord shall have no obligation to install dedicated circuits
or other special circuitry or wiring. Tenant shall advise Landlord prior to the
execution of this Lease and within five (5) days after written request therefor
of the nature and quantity of all lights, equipment and machines using
electricity in the Premises and shall permit Landlord or its authorized agents
to make periodic inspections of all facilities using electricity of 0.18
kilowatt hours per square foot of rentable area.

(c)Operate, maintain, clean, light, and heat the Common Areas, as Landlord shall
deem necessary. Landlord shall provide security services to the Building as is
customary for first-class buildings in the vicinity of the Building, including,
but not limited to a key/card access system at all times and security personnel
in the lobby of the Building during regular Ordinary Business Hours. Tenant
acknowledges that security services provided by Landlord from time to time may
not prevent theft or other criminal acts, or insure the safety of persons or
property, and Tenant expressly assumes the risk that any such security service
may not be effective. In all events and notwithstanding any provision of this
Lease to the contrary, Landlord and the other Indemnitees (as defined in Section
12.2 below) shall not be liable to Tenant, and Tenant hereby waives any claim
against the Indemnitees to the maximum extent permitted by Law, for (i) any
unauthorized or criminal entry of third parties into the Premises or the
Building, (ii) any injury to or death of persons, or (iii) any loss of property
in and about the Premises or the Building by or from any unauthorized or
criminal acts of third parties, regardless of any action, inaction, failure,
breakdown, malfunction and/or insufficiency of the security services provided by
Landlord, or any allegation of active or passive negligence on the part of
Landlord or the other Indemnitees. Tenant shall obtain insurance coverage to the
extent Tenant desires protection against criminal acts and other losses.

(d)Provide janitorial service to the Building at a standard provided to other
comparable office buildings in San Francisco on each weekday, exclusive of
Saturday, Sunday and holidays, subject to access being granted to the person or
persons employed or retained by Landlord to perform such work at such time as
prescribed by Landlord.

7.2Supplementary Services

Tenant shall pay Landlord, at the charges established by Landlord from time to
time, for all supplementary services requested by the Tenant, which charges
shall be payable by Tenant upon demand by Landlord. Such supplementary services
shall include, without limitation, maintenance, repair, janitorial, rubbish
removal, cleaning and other services required by Tenant in addition to such
services required to be provided by Landlord. Landlord shall not be under any
obligation to provide such supplementary services.

 

09338.008 2450031v1

14

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

7.3Interruption of Access, Use or Services

Landlord shall not be liable for any failure to provide access to or use of the
Premises, or to furnish any services or utilities when such failure is caused by
natural occurrences, riots, civil disturbances, insurrection, war, court order,
public enemy, accidents, breakage, repairs, strikes, lockouts, other labor
disputes, the making of repairs, alterations or improvements to the Premises or
the Building, the inability to obtain an adequate supply of fuel, gas, steam,
water, electricity, labor or other supplies or by any other condition beyond
Landlord’s reasonable control, except to the extent any injury, death or damage
therefrom is caused by Landlord’s gross negligence or willful misconduct and not
covered by the insurance required to be carried pursuant to this Lease, and
Tenant shall not be entitled to any damages resulting from such failure, nor
shall such failure relieve Tenant of the obligation to pay all sums due
hereunder or constitute or be construed as a constructive or other eviction of
Tenant. If any governmental entity promulgates or revises any statute, ordinance
or building, fire or other code, or imposes mandatory or voluntary controls or
guidelines on Landlord or the Building or any part thereof, relating to the use
or conservation of energy, water, gas, steam, light or electricity or the
provision of any other utility or service provided with respect to this Lease,
or if Landlord is required or elects to make alterations to the Building in
order to comply with such mandatory or voluntary controls or guidelines, or make
such alterations to the Building, neither such compliance nor the making of such
alterations shall in any event entitle Tenant to any damages, relieve Tenant of
the obligation to pay any of the sums due hereunder, or constitute or be
construed as a constructive or other eviction of Tenant. Tenant hereby waives
the provisions of California Civil Code Section 1932(1) or any other applicable
Laws permitting the termination of this Lease due to such failure or
interruption.

ARTICLE 8

SUITABILITY OF PREMISES

Tenant acknowledges that, except for the representations and warranties of
Landlord set forth in this Lease, neither Landlord nor any agent of Landlord has
made any representation or warranty with respect to the suitability or fitness
of the possession or use of the Premises for the conduct of Tenant’s business or
for any other purpose.

ARTICLE 9

ALTERATIONS

9.1General

Except as permitted hereby, Tenant shall neither make nor cause to be made any
alterations, additions or improvements (collectively “Alterations”) in, on or to
any portion of the Building or the Common Areas outside of the interior of the
Premises. Tenant shall not make or suffer to be made any Alterations in, on or
to the interior of the Premises or any part thereof, without the prior written
consent of Landlord, which consent will not be unreasonably withheld or delayed;
provided, however, Tenant acknowledges that, by way of example and without
limitation, it shall be reasonable for Landlord to withhold its consent to
Alterations affecting the structural portions of the Building or the
life-safety, electrical, plumbing, HVAC fire-protection, telecommunications or
other Building systems (collectively, “Building Systems”), structural portions
of the Building, or Alterations which require work to be performed in portions
of the Project outside the Premises in order to comply with Laws (e.g.,
ordinances intended to provide full access to handicapped persons). When
applying for any such consent, Tenant shall furnish to Landlord complete plans
and specifications for the desired Alterations. Landlord’s approval of Tenant’s
plans and specifications shall create no liability on the part of Landlord for
their completeness, sufficiency, or compliance with Laws. Any Alterations to be
constructed hereunder shall comply with Laws, including, without

 

09338.008 2450031v1

15

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

limitation, Disability Access Laws, and all costs incurred to comply therewith
shall be a part of and included in the cost of the Alterations. Tenant shall be
solely responsible for conducting its own independent investigation of this
matter and for ensuring that the design of all Alterations strictly complies
with Laws. Subsequent to obtaining Landlord’s consent and prior to commencement
of construction of the Alterations, Tenant shall deliver to Landlord any
building permit required by Law. Notwithstanding the foregoing, Tenant shall
have the right to paint and re-carpet and make non-structural cosmetic
Alterations costing up to $25,000.00 per project (“Cosmetic Alterations”)
without Landlord consent, without payment of a construction management fee to
Landlord, and without provision of any bonds to Landlord. Any permitted
Alterations shall be made by Tenant at Tenant’s sole cost and expense. All
Alterations shall be performed only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld; provided, however,
that Landlord may, in its sole discretion, specify engineers, general
contractors, subcontractors, and architects to perform work affecting the
Building Systems or structural portions of the Building, and provided further
that Landlord’s consent shall not be required with respect to contractors
performing Cosmetic Alterations provided that such contractors are licensed and
carry the insurance required hereby. Tenant shall provide, at its expense, such
completion, performance and/or payment bonds as Landlord considers reasonably
necessary. Tenant shall also require its contractor and all subcontractors to
maintain insurance in amounts and in such form as Landlord may reasonably
require, and Tenant shall provide to Landlord, prior to commencement of
construction of the Alterations, evidence of such insurance as Landlord may
require. Any Alterations shall be completed in accordance with the plans and
specifications approved by Landlord, shall be carried out in a good, workmanlike
and prompt manner, shall comply with all applicable Laws, and, shall be subject
to supervision by Landlord or its employees, agents or contractors. Tenant shall
pay to Landlord a fee in the amount of ten percent (10%) of the cost of the
Alterations (other than Cosmetic Alterations) for its review of plans and its
coordination of the progress of the work. Without Landlord’s prior written
consent, Tenant shall not use any portion of the Common Areas in connection with
the making of any Alterations. If the Alterations which Tenant causes to be
constructed result in Landlord being required to make any alterations and/or
improvements to other portions of the Building in order to comply with Laws
(e.g., ordinances intended to provide full access to handicapped persons), then
Tenant shall reimburse Landlord within thirty (30) days following Tenant’s
receipt of a detailed demand for all costs and expenses incurred by Landlord in
making such alterations and/or improvements. Any Alterations made by Tenant
shall remain on and be surrendered with the Premises upon the expiration or
sooner termination of the Term, except Tenant shall upon demand by Landlord, at
Tenant’s sole cost and expense forthwith and with all due diligence remove all
or any portion of any Alterations made by Tenant which are designated by
Landlord to be removed, and Tenant shall forthwith and with all due diligence,
and at its sole cost and expense, repair and restore the Premises to their
original condition, reasonable wear and tear excepted. Tenant shall remove all
telephone equipment, telephone and computer wires, cables, conduits and other
conductors, which were installed for the benefit of the Tenant at the Tenant’s
sole cost and expense upon termination of the Lease, and the Tenant shall at its
sole cost and expense, forthwith and with all due diligence repair and restore
the Premises and the Building to their original condition.

9.2Notice

Tenant shall give Landlord at least fifteen (15) days prior written notice of
commencement of any work of construction, alteration, maintenance, repair or
replacement in order to enable Landlord to post and record notices of
non-responsibility. Tenant shall keep the Premises, Common Areas, Building and
the Real Property free from any liens arising out of any work performed,
materials furnished or obligations incurred by Tenant. In the event that Tenant
does not, within ten (10) days following the recording of notice of any such
lien, Tenant shall cause the same to be released of record, and Landlord shall
have, in addition to all other remedies provided herein and by Law, the right,
but not the obligation, to cause the same to be released by such means as it
shall

 

09338.008 2450031v1

16

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

deem proper, including payment of the claim giving rise to such lien. All sums
paid by Landlord for such purpose, and all expenses incurred by it in connection
therewith, shall be payable to Landlord by Tenant, as additional rent, on
demand, together with interest at the Interest Rate from the date such expenses
are incurred by Landlord to the date of the payment thereof by Tenant to
Landlord.

9.3Labor Relations

Should any construction, alteration, addition, improvement or decoration of the
Premises by Tenant interfere with the harmonious labor relations in existence in
the Building, all such work shall be halted immediately by Tenant or Landlord’s
agent until such time as construction can proceed without any such interference.

9.4Indemnity

Tenant shall indemnify and hold Landlord and each of the other Indemnitees
harmless from and protect and defend each Indemnitee against any and all Claims
(as defined in Section 12.2 below) arising out of or in any way related to
claims for work or labor performed, or materials or supplies furnished, to or at
the request of Tenant or in connection with performance of any work done for the
account of Tenant in the Premises, the Common Areas or the Building, whether or
not Tenant obtained Landlord’s permission to have such work done, labor
performed, or materials or supplies furnished.

9.5Future Construction Work

Landlord reserves the right (upon thirty (30) days’ prior notice to, but
otherwise without the consent of Tenant) to make improvements and/or additions
to portions of the Building, including, without limitation, adding floor area to
one or more existing floors of the Building, and to undertake structural and
seismic improvement projects in the Building. Such construction activity may
result in columns, beams and other structural components being placed in the
Premises to accommodate the construction work and/or the permanent additions
and/or expansions to be constructed. Any such construction activity is entirely
discretionary with Landlord, and Tenant hereby waives any and all rights or
claims of any kind for rent offsets or based on constructive eviction, nuisance
or interference with enjoyment which may arise in connection with or result from
such construction activities; provided, however, Landlord shall use commercially
reasonable efforts to minimize disruption of Tenant’s business caused by such
construction activities, and throughout such construction activities Tenant
shall have access to, and use of, the entire Premises for the Permitted Use.
Notwithstanding anything in this Paragraph to the contrary, if Landlord
determines that any of the foregoing construction activities will result in a
material interference with or disruption to Tenant’s business in the Premises,
Landlord, upon thirty (30) days’ prior written notice to Tenant that Landlord
intends to commence such construction activity, may, at Landlord’s sole cost and
expense, relocate Tenant, temporarily, to other comparable space in the
Building. If the Premises are altered by reason of such improvements, Landlord
agrees to re-measure the Premises following the completion of the improvements
and to adjust the Tenant’s rental obligations hereunder based on the new square
footage of the Premises, as determined by Landlord.

ARTICLE 10

REPAIRS

Landlord shall be responsible for maintaining and repairing the Common Areas of
the Building, all Building Systems, the exterior of the Building, and all
structural aspects of the Building throughout the Term. No representations or
warranties, except as contained herein or endorsed hereon, have been made to
Tenant respecting the condition of the Premises. Tenant shall take good

 

09338.008 2450031v1

17

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

care of the Premises and shall maintain the Premises and any equipment installed
by Tenant that exclusively serving the Premises (whether located in the Premises
or the Common Areas) and make all repairs and replacements (not required to be
made by Landlord) in order to preserve the Premises in good working order and
condition. In addition, Tenant shall reimburse Landlord, within thirty (30) days
of written demand, for the cost of any and all repairs or replacements to the
Common Areas or the structural aspects of the Premises necessitated or
occasioned by the acts, omissions or negligence of Tenant or any person claiming
through or under Tenant, or any of their servants, employees, contractors,
agents, visitors or licensees, or by the use or occupancy or manner of use or
occupancy of the Premises by Tenant or any such person. Landlord shall not be
liable for, and there shall be no abatement of Rent with respect to, any injury
to or interference with Tenant’s business arising from any repairs, maintenance,
alteration or improvement in or to any portion of the Premises, the Common Areas
or the Building or in or to the fixtures, appurtenances or equipment therein.
Tenant hereby waives all right to make repairs at Landlord’s expense under the
provisions of Sections 1932(1), 1941 and 1942 of the California Civil Code (or
any similar law or ordinance now or hereafter in effect), and instead, all
improvements, repairs, and/or maintenance expenses incurred on the Premises
shall be at the expense of Tenant, and shall be considered as part of the
consideration for leasing the Premises except as otherwise expressly provided
herein. All damages or injury done to the Premises by Tenant or by any person
who may be in or upon the Premises with Tenant’s consent or at Tenant’s
initiation, shall be paid for by Tenant, and Tenant shall, at the termination of
this Lease, surrender the Premises to Landlord in as good condition and repair
as when accepted by Tenant, reasonable wear and tear excepted.

ARTICLE 11

ASSIGNMENT AND SUBLETTING

11.1Restrictions on Transfers

Tenant shall not, without the prior written consent of Landlord, which consent
Landlord shall not unreasonably withhold and which shall be given (or withheld)
in accordance with the terms hereof within thirty (30) days of Tenant’s request
therefor: (a) assign, mortgage, pledge, hypothecate, encumber, or permit any
lien to attach to, or otherwise transfer, this Lease or any interest hereunder,
by operation of law or otherwise; (b) sublet the Premises or any part thereof;
or (c) permit the use of the Premises by any individuals, entities, firms,
associations, partnerships, companies or corporations other than Tenant and its
employees (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”).

11.2Notice of Proposed Transfer

If Tenant shall desire Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing (“Notice of Proposed Transfer”). Any such Notice of Proposed
Transfer shall include: (a) the proposed effective date (which shall not be less
than thirty (30) nor more than ninety (90) days after the date of Tenant’s
Notice of Proposed Transfer), (b) the portion of the Premises to be Transferred
(herein called the “Subject Space”), (c) the terms of the proposed Transfer and
the consideration therefor, the name and address of the proposed Transferee, a
copy of all documentation pertaining to the proposed Transfer, and an estimated
calculation of the “Transfer Premium” (as that term is defined in Section 11.4
below) in connection with such Transfer, (d) financial statements of the
proposed Transferee for the three (3) year period immediately preceding the
Notice of Proposed Transfer (or, if the proposed Transferee has been in
existence for less than three (3) years, for such shorter period as may be
applicable) certified by an officer, partner or owner thereof and any other
information reasonably necessary to enable Landlord to determine the financial
responsibility

 

09338.008 2450031v1

18

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(including, without limitation, bank references and contacts at other of
Tenant’s funding sources), character and reputation of the proposed Transferee,
the nature of such Transferee’s business and proposed use of the Subject Space,
and (e) such other information as Landlord may reasonably require. Any Transfer
made without complying with this Section shall, at Landlord’s option, be null,
void and of no effect, and/or shall constitute an immediate Event of Default
under this Lease. Whether or not Landlord shall grant consent, Tenant shall pay,
within thirty (30) days after written request by Landlord, Five Hundred and
No/100 Dollars ($500.00) towards Landlord’s review and processing expenses, plus
any reasonable legal fees incurred by Landlord in connection with any proposed
Transfer.

11.3Reasonable conditions

By way of example and without limitation, the parties hereby agree that it shall
be deemed to be reasonable under this Lease and under any applicable Laws for
Landlord to withhold consent to any proposed Transfer where, in the good-faith
judgment of Landlord, one or more of the following apply (or where Landlord has
not been provided with sufficient information to determine that none of the
following apply):

(a)The proposed Transferee fails to satisfy Landlord’s then current credit and
other standards for tenants of the Building, or does not have the financial
strength and stability to perform all of the obligations of the Tenant under
this Lease (as they apply to the Subject Space) as and when they fall due; or

(b)The Transferee is of a character or reputation or is engaged in a business
which is not consistent with the quality of the Building or the existing tenant
mix; or

(c)The proposed use of the Premises by the proposed Transferee would (i) be
unlawful; (ii) be inappropriate to the location and configuration of the
Premises; (iii) cause Landlord to be in violation of another lease or agreement
to which Landlord is a party, or would give an occupant of the Building a right
to cancel its lease; (iv) likely cause an increase in insurance premiums for
insurance policies applicable to the Building; (v) likely require new tenant
improvements that Landlord would be entitled to disapprove pursuant to Article 9
hereof; (vi) likely cause an increase in services to be provided to the
Premises; (vii) likely create any increased burden in the operation of the
Building, or in the operation of any of its facilities or equipment; (viii)
likely cause a change in the Building’s or the Premises’ use or occupancy
classification, or (ix) likely impair the dignity, reputation or character of
the Building; or

(d)The proposed use of the Premises would result in the division of the Premises
into more than one (1) tenant space; or

(e)At the time of the proposed Transfer, an Event of Default shall have occurred
hereunder, or an event shall have occurred that with notice, the passage of
time, or both, would become an Event of Default; or

(f)The proposed Transferee is a governmental entity, or is entitled, directly or
indirectly, to diplomatic or sovereign immunity, or is not subject to the
service of process in, or the jurisdiction of the courts of, the State of
California, or holds any exemption from the payment of ad valorem or other taxes
which would prohibit Landlord from collecting from such Transferee any amounts
otherwise payable under this Lease; or

 

09338.008 2450031v1

19

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(g)Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Building at the time of the
request for consent, (ii) is negotiating with Landlord to lease space in the
Building at such time, or (iii) has negotiated with Landlord during the six
(6)-month period immediately preceding Tenant’s request for consent; or

(h)The proposed Transfer or the proposed Transferee fails to comply with any
other conditions reasonably required by Landlord under the circumstances at such
time in accordance with good business practices; or

(i)The sublease rent charged by Tenant to such proposed Transferee during the
term of such Transfer, is less than the fair market sublease rental value of the
Subject Space as of the date of the proposed Transfer.

11.4Transfer Premium

If Landlord consents to a Transfer, as a condition thereto which the parties
hereby agree is reasonable, Tenant shall pay Landlord seventy-five percent (75%)
of any Transfer Premium derived by Tenant from such Transfer. “Transfer Premium”
shall mean all rent, additional rent or other consideration due from such
Transferee (including, but not limited to, payments in excess of fair market
value for Tenant’s assets, trade fixtures, equipment and other personal
property, goodwill, intangible property and any capital stock or other equity
ownership of Tenant) in excess of the Rent payable by Tenant under this Lease
(on a monthly basis during the Term, and on a per rentable square foot basis, if
less than all of the Premises is transferred), after deducting Permitted
Transfer Costs. As used herein, “Permitted Transfer Costs” means the actual
costs incurred and paid by Tenant for (a) any customary leasing commissions and
reasonable legal fees and expenses in connection with the Transfer, and (b) any
Alterations to the Subject Space made by Tenant in connection with the Transfer,
provided that Tenant shall furnish Landlord with copies of bills or other
documentation substantiating such costs. For purposes of calculating the
Transfer Premium when the Transfer Premium is not paid to Tenant in a lump sum,
all Permitted Transfer Costs shall be amortized on a straight-line basis,
without interest, over the relevant term of the Transfer. If part of the
consideration for such Transfer shall be payable other than in cash, Landlord’s
share of such non-cash consideration shall be in such form as is reasonably
satisfactory to Landlord. If Tenant shall enter into multiple Transfers, the
Transfer Premium payable to Landlord shall be calculated independently with
respect to each Transfer. The Transfer Premium due Landlord hereunder shall be
paid within ten (10) days after any Transfer Premium from the Transferee is paid
to Tenant. Landlord or its authorized representatives shall have the right at
all reasonable times to audit the books, records and papers of Tenant relating
to any Transfer, and shall have the right to make copies thereof. If the
Transfer Premium respecting any Transfer shall be found to be understated,
Tenant shall within thirty (30) days after demand pay the deficiency, and if
understated by more than two percent (2%), Tenant shall pay Landlord’s costs of
such audit.

 

11.5Recapture

Notwithstanding anything to the contrary contained in this Article 11, Landlord
shall have the option, by giving written notice to Tenant within thirty (30)
days after receipt of Tenant’s Notice of Proposed Transfer, to recapture the
Subject Space. Such recapture notice shall cancel and terminate this Lease with
respect to the Subject Space as of the date stated in Tenant’s Notice of
Proposed Transfer as the effective date of the proposed Transfer (or, at
Landlord’s option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the

 

09338.008 2450031v1

20

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

Transfer documentation promptly thereafter). If Landlord recaptures the Subject
Space, the following provisions shall be applicable: (a) Landlord, at Landlord’s
expense, shall construct any demising walls required to segregate the Subject
Space from the remaining Premises retained by Tenant; and Tenant shall be
responsible, at its expense, for painting, covering or otherwise decorating the
surfaces of the partitions facing the remaining Premises retained by Tenant; (b)
if this Lease shall be cancelled with respect to less than the entire Premises,
the Rent reserved herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises; and this Lease as so amended shall
continue thereafter in full force and effect (upon request of either party, the
parties shall execute written confirmation of the same); and (c) Landlord shall
have the right to negotiate directly with Tenant’s proposed Transferee and to
enter into a direct lease or occupancy agreement with any such party on such
terms as shall be acceptable to Landlord in its sole and absolute discretion,
and Tenant hereby waives any claims against Landlord related thereto, including,
without limitation, any claims for compensation or profit related to such lease
or occupancy agreement.

11.6Terms of Consent

If Landlord consents to a Transfer: (a) the terms and conditions of this Lease,
including among other things, Tenant’s liability for the Subject Space, and Rent
with respect thereto, shall in no way be deemed to have been released, waived or
modified, (b) such consent shall not be deemed consent to any further Transfer
by either Tenant or the Transferee, (c) no Transferee shall succeed to any
rights provided in this Lease or any amendment hereto to extend the Term, expand
the Premises, or lease additional space, any such rights being deemed personal
to Tenant, (d) Tenant shall deliver to Landlord promptly after execution, an
original executed copy of all documentation pertaining to the Transfer in form
reasonably acceptable to Landlord, and (e) Tenant shall furnish upon Landlord’s
request a complete statement, certified by an independent certified public
accountant, or Tenant’s chief financial officer, setting forth in detail the
computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer. In addition, if Landlord consents to a Transfer, but the Transfer
does not occur within ninety (90) days after Tenant’s Notice of Proposed
Transfer, or if the terms of the proposed Transfer materially change from those
set forth in Tenant’s Notice of Proposed Transfer, Tenant shall submit a new
Notice of Proposed Transfer, requesting Landlord’s consent, and the Subject
Space shall again be subject to Landlord’s rights under Section 11.5 above. Each
Transferee under an assignment of this Lease, other than Landlord, must
expressly assume all of the provisions, covenants and conditions of this Lease
on the part of Tenant to be kept and performed. Any sublease hereunder shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any sublease, Landlord shall have the right to:
(A) treat such sublease as cancelled and repossess the Subject Space by any
lawful means, or (B) require that the subtenant attorn to and recognize Landlord
as its landlord under any such sublease. If an Event of Default shall occur,
Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Event of Default is
cured.

11.7Subsequent Consents

Consent by Landlord to any Transfer made pursuant to this Lease shall not
operate to relieve Tenant from any covenant or obligation hereunder or be deemed
to be a consent to or relieve Tenant from obtaining Landlord’s consent to any
subsequent Transfer by Tenant or anyone claiming by, through or under Tenant. No
subtenant shall have the right to further Transfer its interest in the Subject
Space.

 

09338.008 2450031v1

21

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

11.8Certain Transfers

For purposes of this Lease, the term “Transfer” shall also include (a) if Tenant
is a partnership, the withdrawal or change, voluntary, involuntary or by
operation of law, of a general partner or a majority of the partners, or a
transfer of a majority of partnership interests, or the dissolution of the
partnership;•and (b) if Tenant is a limited liability company, the withdrawal or
change, voluntary, involuntary, or by operation of law, of a majority of
members, or a transfer of a majority of the membership interests, or the
dissolution of the limited liability company.

11.9Tenant Remedies

Notwithstanding anything to the contrary in this Lease, if Tenant claims that
Landlord has unreasonably withheld or delayed its consent under this Article 11
or otherwise has breached or acted unreasonably under this Article 11, Tenant’s
sole remedy shall be declaratory judgment and an injunction for the relief
sought without any monetary damages, and Tenant hereby waives all other
remedies, including, without limitation, any right provided under California
Civil Code Section 1995.310 or other applicable Laws to terminate this Lease.
Tenant shall indemnify and hold Landlord harmless from and protect and defend
Landlord against any and all Claims involving any third party or parties
(including, without limitation, Tenant’s broker or proposed Transferee) who
claim they were damaged by Landlord’s wrongful withholding or conditioning of
Landlord’s consent.

11.10Bankruptcy

To the extent permitted under then-applicable Law, if a petition is filed by or
against Tenant for relief under Title 11 of the United States Code, as amended
(the “Bankruptcy Code”), and Tenant (including, for purposes of this Section,
Tenant’s successor in bankruptcy, whether a trustee or Tenant as debtor in
possession) assumes and proposes to assign, or proposes to assume and assign,
this Lease pursuant to the provisions of the Bankruptcy Code to any person or
entity who has made a bona fide offer to accept any assignment of this Lease on
terms acceptable to Tenant, then notice of the proposed assignment setting forth
(a) the name and address of the proposed assignee, (b) all of the terms and
conditions of the offer and proposed assignment, and (c) the adequate assurance
to be furnished by the proposed assignee of its future performance under the
Lease, shall be given to Landlord by Tenant no later than twenty (20) days after
the Tenant has made or received such offer, but in no event later than ten (10)
days prior to the date on which Tenant applies to a court of competent
jurisdiction for authority and approval to enter into the proposed assignment.
Landlord shall have the prior right and option, to be exercised by notice to
Tenant given at any time prior to the date on which the court order authorizing
such assignment becomes final and non-appealable, to receive an assignment of
this Lease upon the same terms and conditions, and for the same consideration,
if any, as the proposed assignee, less any brokerage commissions which may
otherwise be payable out of the consideration to be paid by the proposed
assignee for the assignment of this Lease. If this Lease is assigned pursuant to
the provisions of the Bankruptcy Code, Landlord: (A) may require from the
assignee a deposit or other security for the performance of its obligations
under the Lease in an amount substantially the same as would have been required
by Landlord upon the initial leasing to a tenant similar to the assignee; (B)
shall receive, as additional rent, the sums and economic consideration described
in Section 11.4; and (C) shall be entitled to receive reimbursement of
reasonable attorneys’ fees and costs incurred in connection with such
assignment. Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code shall be deemed, without further act or
documentation, to have assumed all of the Tenant’s obligations arising under
this Lease on and after the date of such assignment. No provision of this Lease
shall be deemed a waiver of Landlord’s rights or remedies under the Bankruptcy
Code to oppose any assumption and/or assignment of this Lease, to require a
timely performance of Tenant’s

 

09338.008 2450031v1

22

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

obligations under this Lease, or to regain possession of the Premises if this
Lease has neither been assumed nor rejected within sixty (60) days after the
date of the order for relief or within such additional time as a court of
competent jurisdiction may have fixed. Notwithstanding anything in this Lease to
the contrary, all amounts payable by Tenant to or on behalf of Landlord under
this Lease, whether or not expressly denominated as Rent, shall constitute rent
for the purposes of Section 502(b)(6) of the Bankruptcy Code.

11.11Permitted Transfers

Notwithstanding any provision of this Article 11 to the contrary, the following
Transfers (a Transferee under any such Transfer is herein referred to as a
“Permitted Transferee”, and such Transfer, a “Permitted Transfer”) shall be
permitted without Landlord’s consent: (a) an assignment of this Lease to a
Transferee that purchases all or substantially all (at least eighty-five percent
(85%)) of the assets of Tenant, or to a Transferee that is the successor entity
to Tenant resulting from a merger, consolidation, non-bankruptcy reorganization,
or government action, or (b) an assignment or subletting of all or a portion of
the Premises to an affiliate, subsidiary, parent or other entity which is
controlled by, controls, or is under common control with, Tenant; provided that
(i) no Event of Default exists at the time of the Transfer; (ii) Tenant delivers
to Landlord a Notice of Proposed Transfer with respect to such proposed Transfer
at least thirty (30) days prior to the effective date thereof (unless such
transaction is confidential, in which case, such notice and accompanying
information shall be provided to Landlord within thirty (30) days after the
effective date of the Transfer) and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
Transfer or Transferee, including, but not limited to, copies of the sublease or
instrument of assignment, copies of documents establishing to the reasonable
satisfaction of Landlord that the transaction in question is one described in
clause (a) or (b) above, and, in the case of a Transfer pursuant to clause (a)
above, evidence reasonably satisfactory to Landlord of the proposed Transferee’s
Net Worth (as defined below), (iii) any such Transfer shall be subject to the
provisions of Sections 11.2 [other than the requirements of Landlord consent and
a processing fee, which are inapplicable to a Permitted Transfer], 11.3 [other
than Sections 11.3(a), 11.3(g) and 11.3(h)], 11.6 (except with respect to the
Transfer Premium and the provisions thereof regarding consent of Landlord),
11.7, 11.8, and 11.10 hereof (and Sections 11.3, 11.4, 11.5 and 11.9 shall be
inapplicable to any Permitted Transfer); (iv) in the case of a Transfer pursuant
to clause (a) above, the Transferee has a tangible net worth at the time of the
Transfer (i.e., not including intangible assets in the calculation, such as
goodwill, patents, copyrights, and trademarks) computed in accordance with
generally accepted accounting principles (“Net Worth”) at least equal to the
greater of (A) the Net Worth of Tenant immediately prior to such Transfer, or
(B) the Net Worth on the date of this Lease of the original named Tenant; (v)
the Permitted Transferee shall continue to actively conduct business in the
Premises in compliance with the provisions of this Lease; and (vi) any such
proposed Transfer is made for a good faith operating business purpose and not,
whether in a single transaction or in a series of transactions, be entered into
as a subterfuge to evade the obligations and restrictions relating to Transfers
set forth in this Article 11. “Control,” as used in this Section 11.11, shall
mean the ownership, directly or indirectly, of at least fifty-one percent (51%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.

 

09338.008 2450031v1

23

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

ARTICLE 12

NON-LIABILITY AND INDEMNIFICATION

12.1Waiver of Liability

Neither Landlord nor any of the other Indemnitees shall be liable or responsible
in any way for, and Tenant hereby waives all claims against Landlord and such
other Indemnitees with respect to or arising out of any death or any injury of
any nature whatsoever that may be suffered or sustained by Tenant or any
employee, licensee, invitee, guest, contractor, agent or customer of Tenant or
any other person, occurring in or about the Premises or the Building, from any
causes whatsoever; or for any loss or damage or injury to any property in or
about the Premises or the Building belonging to Tenant or its employees,
contractors, agents, customers, licensees, invitees, guests or any other person
(except to the extent such limitation on liability is prohibited by Law).
Without limiting the generality of the foregoing, Landlord shall not be liable
for any damage or damages of any nature whatsoever to persons or property caused
by explosion, fire, theft or breakage, by sprinkler, drainage or plumbing
systems, by failure for any cause to supply adequate drainage, by the
interruption of any public utility or service, by steam, gas, water, rain or
other substances leaking, issuing or flowing into any part of the Premises, by
natural occurrence, acts of the public enemy, riot, strike, insurrection, war,
court order, requisition or order of governmental body or authority. In
addition, Landlord shall not be liable for any loss or damage for which the
Tenant is required to insure.

12.2Indemnity

Tenant shall indemnify and hold Landlord, the Holders of all Superior Interests,
Landlord’s agents, the shareholders, constituent partners and other direct or
indirect owners of Landlord or any agent of Landlord, and all contractors,
officers, directors and employees of any thereof (collectively, “Indemnitees”),
and each of them, harmless from and protect and defend each Indemnitee against
any and all obligations, losses, claims, actions (including remedial or
enforcement actions of any kind and administrative or judicial proceedings,
suits, orders or judgments), causes of action, liabilities, penalties, damages
(including consequential and punitive damages), costs and expenses (including
reasonable attorneys’ and consultants’ fees and expenses) (collectively,
“Claims”): (a) occurring in, on, or about the Premises, or any part thereof,
arising at any time and from any cause whatsoever, other than, with respect to
any Indemnitee, by reason of the gross negligence or willful misconduct of such
Indemnitee and such matter is not covered by the insurance required to be
carried by Tenant hereunder (except to the extent such indemnity obligation is
prohibited by Law); (b) occurring in, on, or about any part of the Project other
than the Premises, when such damage, injury, illness or death shall be caused by
the negligence or willful misconduct of Tenant, its agents, servants,
contractors, employees, invitees or licensees (“Tenant Parties); (c) arising out
of any toxic or hazardous substance placed in, on, or about the Project by
Tenant or any Tenant Party; or (d) arising from the failure of Tenant to observe
or perform any of its obligations hereunder. Tenant’s indemnification includes,
without limitation, any and all costs incurred by Landlord due to any
investigation of the site or any cleanup or removal of toxic hazardous
substances or restoration mandated by a federal, state or local agency or
political subdivision arising out of the actions of Tenant or any Tenant
Parties. If any action or proceeding is brought against any of the Indemnitees
by reason of any such Claim or liability, Tenant, upon notice from Landlord,
covenants to resist and defend at Tenant’s sole expense such action or
proceeding by counsel reasonably satisfactory to Landlord. Tenant’s obligations
under this Section 12.2 shall not be construed as in any way restricting,
limiting, or modifying Tenant’s insurance or other obligations under this Lease.
Further, Tenant’s compliance with the insurance requirements and other
obligations of this Lease shall not in any way restrict, limit or modify
Tenant’s obligations under this Section 12.2. Tenant’s duty to

 

09338.008 2450031v1

24

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

defend Landlord and the other Indemnitees is separate and independent of
Tenant’s duty to indemnify the Indemnitees. The duty to defend includes Claims
for which the Indemnitees may be liable without fault or strictly liable. The
duty to defend applies regardless of whether the issues of negligence,
liability, fault, Default, or other obligation on the part of Tenant, its
agents, servants, contractors, employees, invitees or licensees have been
determined. The duty to defend applies immediately, regardless of whether the
Indemnitees have paid any sums or incurred any detriment arising out of or
relating (directly or indirectly) to any Claims. It is the express intention of
the parties that the Indemnitees be entitled to obtain summary adjudication or
summary judgment regarding Tenant’s duty to defend the Indemnitees at any stage
of any claim or suit within the scope of this Section. The provisions of this
Section 12.2 shall survive the expiration or earlier termination of this Lease
with respect to any Claims or liability occurring or arising prior to the
expiration or earlier termination.

12.3Limitation of Liability

None of Landlord’s direct or indirect partners, shareholders, members,
affiliates, or agents, nor the officers, directors, members and employees of
Landlord or any such other person or entity (collectively called the “Landlord
Parties”) shall be liable for the performance of Landlord’s obligations under
this Lease. Tenant shall look solely to Landlord to enforce Landlord’s
obligations hereunder and shall not seek any damages against any of the Landlord
Parties. The liability of Landlord for Landlord’s obligations under this Lease
shall not exceed and shall be limited to Landlord’s interest in the Building and
Tenant shall not look to the property or assets or any of the Landlord Parties
in seeking either to enforce Landlord’s obligations under this Lease or to
satisfy a judgment for Landlord’s failure to perform such obligations.
Notwithstanding any other provision of this Lease, Landlord shall not be liable
for loss of or damage to artwork, currency, jewelry, bullion, unique or valuable
documents, securities or other valuables, or for other property not in the
nature of ordinary fixtures, furnishings and equipment used in general
administrative and executive office activities and functions. Wherever in this
Lease Tenant (a) releases Landlord from any claim or liability, (b) waives or
limits any right of Tenant to assert any claim against Landlord or to seek
recourse against any property of Landlord or (c) agrees to indemnify Landlord
against any matters, the relevant release, waiver, limitation or indemnity shall
run in favor of and apply to Landlord and each of the Landlord Parties. Further,
regardless of the basis on which Tenant is entitled to claim damages (including
breach, negligence, misrepresentation, or other contract or tort claim), in no
event shall Landlord or the Landlord Parties be liable under any circumstances
for any special, incidental, punitive, indirect or consequential damages or for
injury or damage to, or interference with, Tenant’s business, including but not
limited to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill, or loss of use, however occurring.

ARTICLE 13

INSURANCE

13.1Insurance to be Carried by Tenant

Tenant shall during the Term, at its sole cost and expense, obtain and maintain
the following types of insurance:

(a)All Risk coverage insurance, including endorsements for vandalism, malicious
mischief, theft, sprinkler leakage, and earthquake sprinkler leakage, covering
all of Tenant’s property, including, but not limited to, furniture, equipment,
additions, fixtures, and anything in the nature of a leasehold improvement
constructed by Tenant in an amount equal to the full replacement cost of such
property without deduction for depreciation. Landlord and Landlord’s agent shall
be named an additional insured with respect to Landlord’s interest in any real
property on Tenant’s fire and extended coverage policy;

 

09338.008 2450031v1

25

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(b)Commercial general liability insurance, including bodily injury and property
damage, personal injury and contractual liability with respect to all claims,
demands or actions by any person or entity, in and arising from, related to, or
connected with the conduct and operation of Tenant’s business in the Premises or
Tenant’s use of the Premises. Landlord, the Holder of any Superior Interest and
any agent of Landlord designated by Landlord shall be shown as an “additional
insured” on any such policy at Tenant’s expense. Such policies shall be written
with no more than a Five Thousand Dollar ($5,000.00) deductible, with coverage
limits of not less than Two Million Dollars ($2,000,000.00) per occurrence and
Five Million Dollars ($5,000,000.00) aggregate;

(c)Worker’s Compensation insurance coverage as required by Law, together with
employer’s liability insurance coverage with limits not less than One Million
Dollars ($1,000,000.00);

(d)Business income insurance and extra expense coverage with coverage amounts
that shall reimburse Tenant for all rental, expense and other payment
obligations of Tenant under this Lease for a period of not less than one year,
including, without limitation, Basic Monthly Rent and adjustments thereto and
Direct Expenses, Taxes and all other costs, fees, charges and payments which
would be borne by or due from Tenant under this Lease if the Premises and
Tenant’s business were fully open and operating; and

(e)Any other form or forms of insurance (including increases to the limits of
existing coverage) as Landlord or the Holder of any Superior Interest may
reasonably require from time to time in form and in amounts and for insurance
risks against which a prudent tenant would protect itself.

Each policy evidencing insurance required to be carried by Tenant pursuant to
this Article 13 shall contain a provision including Landlord and Landlord’s
managing agent, and any other parties in interest designated by Landlord, as an
additional insured(s).

13.2Policy Forms and Delivery

All policies shall be taken out from insurers acceptable to Landlord and in a
form satisfactory to Landlord. Tenant agrees that certificates of such insurance
shall be delivered to Landlord as soon as practicable after the placing of the
required insurance, but in no event later than ten (10) days prior to the date
Tenant takes possession of the Premises.

13.3Use of Proceeds

In the event of damage or destruction to the leasehold improvements in the
Premises covered by insurance required to be taken out by Tenant pursuant to
this Article, Tenant shall use the proceeds of such insurance for the purposes
of repairing or restoring such leasehold improvements. In the event of damage or
destruction of the Building entitling the Landlord or Tenant to terminate this
Lease pursuant to Article 15 hereof, then, if the Premises have also been
damaged, Tenant will pay to Landlord that portion of its insurance proceeds
relating to the leasehold improvements in the Premises.

13.4Landlord’s Insurance

Subject to reimbursement as a Direct Expense in accordance with the provisions
of Article 4 hereof, Landlord shall procure and maintain in effect throughout
the Term property insurance and such other types of insurance as are customarily
carried by owners of office buildings in the vicinity of the Building, and/or as
may be required by Landlord’s mortgage lender. Such coverages shall be in such
amounts, from such companies and on such other terms and conditions as Landlord
may from time to time determine, and Landlord shall have the right, but not the
obligation, to change, cancel, decrease or increase any insurance coverages in
respect of the Building, add additional forms of insurance as Landlord shall
deem necessary, and/or obtain umbrella or other policies covering both the
Building and other assets owned by or associated with Landlord or its
affiliates.

 

09338.008 2450031v1

26

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

13.5Waiver of Subrogation

Landlord and Tenant hereby waive and release any and all rights of recovery
against the other party, including officers, employees, agents and authorized
representatives (whether in contract or tort) of such other party, that arise or
result from any and all loss of or damage to any property of the waiving party
located within or constituting part of the Project, including the Premises
(whether or not the party suffering the loss or damage actually carries any
insurance, recovers under any insurance or self-insures the loss or damage).
Each party shall have their insurance policies issued in such form as to waive
any right of subrogation as might otherwise exist. This mutual waiver is in
addition to any other waiver or release contained in this Lease.

ARTICLE 14

TRANSFER OF LANDLORD’S INTEREST

In the event of a sale or conveyance by Landlord of the Building, the same shall
operate to release Landlord from any future liability upon any of the
agreements, obligations, covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to
the successor-in-interest of Landlord in and to this Lease. This Lease shall not
be affected by any such sale or conveyance, however, and Tenant agrees to attorn
to the successor-in-interest of Landlord in and to this Lease, such attornment
to be effective and self-operative without the execution of any further
instruments on the part of any of the parties of this Lease.

ARTICLE 15

DAMAGE OR DESTRUCTION

15.1Repair or Termination

(a)If the Premises, the Common Areas or the Building are damaged by fire or
other casualty of the type insured by Landlord, in a way that materially
interferes with Tenant’s use of the Premises, the damage shall be repaired by
Landlord; provided Landlord reasonably determines that such repairs can be made
within one hundred eighty (180) days after the commencement of repairs without
the payment of overtime or other premiums and that the insurance proceeds are
sufficient to pay the cost of such repairs. Until such repairs are completed or
this Lease is terminated as herein provided, Basic Monthly Rent shall be abated
in proportion to the part of the Premises which is rendered unusable by Tenant
in the conduct of its business as a result of such casualty, but provided that
there shall be no abatement of Basic Monthly Rent by reason of any portion of
the Premises being unusable for a period of three (3) days or less. If the
damage is due to the act or negligence of Tenant or its agents, servants,
contractors, employees, invitees or licensees there shall be no abatement of
Rent.

(b)Landlord shall not be liable for any failure to make any such repairs to the
extent such failure is caused by accidents, strikes, lockouts or other
conditions beyond the reasonable control of Landlord.

(c)If such repairs cannot reasonably be made within such one hundred eighty
(180) days, if such repairs will cost more than the available insurance
proceeds, if such casualty is not of the type insured by Landlord, or if
Landlord has the right to terminate this Lease under Section 15.1(g) below,
Landlord may, at its option, elect to either (i) make such repairs within a
reasonable time and, in such event, this Lease shall continue in effect and the
Basic Monthly Rent shall be abated in the manner provided above, or (ii)
terminate this Lease. Within thirty (30) days after the occurrence of a
casualty, Landlord shall give written notice to Tenant of Landlord’s election to
(i) repair the damage caused by such casualty, or (ii) terminate this Lease as
of the date specified in such notice.

 

09338.008 2450031v1

27

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(d)With respect to any damage and repairs, Tenant waives the provisions of
Section 1932(2), 1933(4), 1941 and 1942 of the California Civil Code or any
successor statute thereto or similar statute hereinafter enacted.

(e)All proceeds of any insurance maintained by Tenant or Landlord upon the
Premises (including insurance on Tenant improvements) shall be used to pay for
the repairs to the property covered by said insurance, to the extent that
repairs are made pursuant to this Article.

(f)If the Premises, the Building, or the Common Areas are damaged, and such
damage is of the type insured against under the insurance maintained by
Landlord, the cost of repairing said damage up to the amount of the deductible,
or any amount in excess of the coverage under said insurance policy, shall be
included as a part of Direct Expenses.

(g)Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises or any portion of Common Areas or the Building when the
damage occurs during the last eighteen (18) months of the Term. Tenant may
terminate this Lease if the Premises are damaged, in any material manner, during
the last eighteen (18) months of the Term, unless such damage may be repaired or
the Premises be restored within ninety (90) days after such damage, provided,
within thirty (30) days after such damage occurs, Tenant shall give Landlord
written notice of its election to terminate on a date specified in such notice,
which date shall not be less than thirty (30) nor more than sixty (60) days
after the date of such notice.

15.2Loss of Enjoyment

No damages, compensation or claim shall be payable by Landlord to Tenant for any
inconvenience, loss of business or annoyance of Tenant arising from any repair
or restoration of any portion of the Premises or any other portion of the
Building or Common Areas performed by Landlord or its agents. Landlord shall use
commercially reasonable efforts to effect such repair or restoration promptly
and in such manner as not unreasonably to interfere with Tenant’s use and
occupancy of the Premises.

15.3Automatic Termination

A total destruction of the Building shall automatically terminate this Lease.

ARTICLE 16

DEFAULTS AND REMEDIES

16.1Events of Default

Any act or omission of Tenant, in breach of the Lease, which does not constitute
an Event of Default shall be a “Default.” The occurrence of any of the following
shall constitute an “Event of Default” and breach of this Lease by Tenant:

(a)Any failure by Tenant to pay Rent as and when due, for more than three (3)
days after written notice thereof by Landlord to Tenant; provided, however, that
any such notice shall be in lieu of, and not in addition to, any notice required
under Section 1161, et seq. of the California Code of Civil Procedure or any
successor statute thereto or similar statute hereinafter enacted; or

(b)The abandonment of the Premises by Tenant, Landlord acknowledging that
ceasing operations shall not be deemed abandonment unless Tenant ceases
operations for more than sixty (60) days; or

 

09338.008 2450031v1

28

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(c)Any failure by Tenant to deliver an estoppel certificate under Section 20.11
or an instrument requested by the Holder of a Superior Interest under Article
18, as the case may be, within the time period set forth in such provisions; or

(d)Any failure by Tenant to observe and perform any other provision of this
Lease or the Rules and Regulations (as defined in Section 20.14 below) where
such failure continues for thirty (30) days after written notice thereof by
Landlord to Tenant; provided, however, that any such notice shall be in lieu of
and not in addition to, any notice required under Section 1161, et seq. of the
California Code of Civil Procedure or any successor statute thereto or similar
statute hereinafter enacted; or

(e)The making by Tenant of any general assignment for the benefit of creditors;
the filing by or against Tenant of a petition to have Tenant adjudged a Chapter
7 debtor or to have debts discharged or of a petition for reorganization or
arrangement under any Law relating to bankruptcy (unless, in the case of a
petition filed against Tenant, the same is dismissed within ninety (90) days);
the appointment of a trustee or receiver to take possession of substantially all
of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within ninety (90) days; or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within ninety (90) days.

16.2Landlord’s Remedies

(a)In the event of an Event of Default by Tenant, as defined herein, then, in
addition to any other remedies available to Landlord at law or in equity,
Landlord shall have the immediate option, but shall not be obligated to do so,
to terminate this Lease and all rights of Tenant hereunder by giving Tenant
written notice of such election to terminate. In the event that Landlord shall
elect to so terminate this Lease, then Landlord may recover from Tenant:

(i)The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

(ii)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds that
portion of rental loss which Tenant proves could have been reasonably avoided;
plus

(iii)The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss which Tenant proves reasonably could be avoided; plus

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligation under this
Lease or which in the ordinary course of things would be likely to result
therefrom including, but not limited to, brokerage commissions and the cost of
restoring said Premises to the condition required under this Lease; plus

(v)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law.

(vi)As used in (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Interest Rate. As used in (iii) above,
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank at San Francisco at the time of award,
plus one (1) percentage point.

 

09338.008 2450031v1

29

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(b)In the event of any such Event of Default by Tenant, Landlord shall also have
the right, with or without terminating this Lease, to reenter the Premises to
remove all persons and property from the Premises. Such property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant.

(c)In the event of the abandonment of the Premises by Tenant or in the event of
any Event of Default by Tenant, if Landlord does not elect to terminate this
Lease as provided in this Section, then Landlord may exercise the remedy and
shall be entitled to all the rights provided for in California Civil Code
Section 1951.4 or any successor statute thereto or similar statute hereinafter
enacted.

(d)Landlord shall not, by any reentry or other act, be deemed to have accepted
any surrender by Tenant of the Premises or Tenant’s interest therein, or be
deemed to have terminated this Lease or Tenant’s right to possession of the
Premises or the liability of Tenant to pay Rent thereafter to accrue or Tenant’s
liability for damages under any of the provisions hereof, unless Landlord shall
have notified Tenant in writing that it has so elected to terminate this Lease.

(e)Landlord may suspend or discontinue all or any of the services specified in
Article 7 during the continuance of any material and undisputed monetary Event
of Default; and no such suspension or discontinuance will be deemed or construed
to be an eviction, constructive or actual, or an ejection of Tenant.

(f)If Landlord reenters the Premises following an Event of Default, Tenant shall
have no claims for damages that may be caused by Landlord’s reentering or
removing and storing the property of Tenant, and without limiting Section 12.2
above, Tenant agrees to indemnify, defend, protect and hold Landlord harmless
from all losses, costs, expenses (including attorney’s fees and court costs) or
damages occasioned by Landlord. No such entry shall be considered or deemed to
be a forcible entry by Landlord.

(g)All rights, options, and remedies of Landlord contained in this Lease shall
be construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease.

(h)Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future law in the event Tenant is evicted or dispossessed
from the Premises for any cause, or in the event Landlord obtains possession of
the Premises by reason of the commission by Tenant of an Event of Default or
otherwise.

16.3Landlord’s Default

Landlord shall not be deemed to be in default under this Lease for failure to
perform its obligations unless and until it has failed to perform such
obligations within thirty (30) days after written notice by Tenant to Landlord
specifying the manner in which Landlord has failed to perform such obligations;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for this performance, then Landlord shall not
be deemed to be in default, if it shall commence such performance within such
thirty (30) day period and thereafter diligently prosecutes the same to
completion. In the event of a default by Landlord hereunder, the extent of
Landlord’s liability shall be strictly limited to and shall not extend beyond
Landlord’s interest in the Building as per Section 12.3 hereof.

 

09338.008 2450031v1

30

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

ARTICLE 17

EMINENT DOMAIN

17.1Taking of Premises

If all or any part of the Premises shall be taken by any public or quasi-public
authority as a result of the exercise of the power of eminent domain, this Lease
shall terminate as to the part so taken as of the date of taking, and, in the
case of partial taking, either Landlord or Tenant shall have the right to
terminate this Lease as to the balance of the Premises by written notice to the
other within thirty (30) days after the date of such taking; provided, however,
that a condition to the exercise by Landlord or Tenant of such right to
terminate shall be that the portion of the Premises taken shall, in Tenant’s and
Landlord’s commercially reasonable judgment, be of such extent and nature as
substantially to handicap, impede and impair Tenant’s use of the balance of the
Premises. If a material part of the Building or the Common Areas are condemned
or taken, or if substantial alteration or reconstruction of the Building or
Common Areas shall, in Landlord’s reasonable opinion, be necessary as a result
of such condemnation or taking, Landlord may terminate this Lease by written
notice to Tenant within thirty (30) days after the date of taking. If a material
part of the Building or the Common Areas are condemned or taken, and Tenant
reasonably determines that it is unable to continue to operate the Premises in
the same manner following such condemnation or taking, Tenant may terminate this
Lease by written notice to Landlord within thirty (30) days after the date of
taking.

17.2Condemnation Award

In the event of any taking, Landlord shall be entitled to any and all
compensation, damages, income, rent, awards, and any interest therein whatsoever
which may be paid or made in connection therewith, and Tenant shall have no
claim against Landlord for the value of any unexpired Term or otherwise. In the
event of a partial taking of the Premises which does not result in a termination
of this Lease, the Basic Monthly Rent thereafter to be paid shall be equitably
reduced by Landlord. Tenant hereby waives sections 1265.110 through 1265.160 of
the California Code of Civil Procedure.

17.3Temporary Taking

Without limiting any other provision of this Article 17, if all of the Premises
shall be condemned or taken for governmental occupancy for a period of more than
one year, this Lease shall terminate as of the date of taking and Landlord shall
be entitled to any and all compensation, damages, income, rent and awards in
connection therewith.

ARTICLE 18

SUBORDINATION

This Lease is subject and subordinate to all declarations of restrictions,
ground leases, mortgages, deeds of trust or other security interests of any kind
now or hereafter encumbering or affecting the Project or any portion thereof, or
on or against Landlords interest or estate therein (collectively, “Superior
Interests”), all without the necessity of any further instrument executed or
delivered by or on the part of Tenant for the purpose of effectuating such
subordination. Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver, upon demand, such further instruments evidencing such
subordination of this Lease to any such Superior Interest and the other terms of
this Article 18 as may be required by Landlord or by the current or prospective
holder of such Superior Interest (the “Holder”). Notwithstanding anything to the
contrary in this Article 18 or otherwise in this Lease, the Holder of any
mortgage or deed of trust

 

09338.008 2450031v1

31

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

now or hereafter placed on or against the Building or the Project, or both
(“Lender”) may at any time subordinate such mortgage or deed of trust to this
Lease in whole or in part, without any need to obtain Tenant’s consent, by
execution of a written document subordinating such mortgage or deed of trust to
this Lease to the extent set forth in such document and thereupon this Lease
shall be deemed prior to such mortgage or deed of trust to the extent set forth
in such document without regard to this Lease, such mortgage or deed of trust,
or their respective dates of execution, delivery and/or recording. In that
event, to the extent set forth in such document, such mortgage or deed of trust
shall have the same rights with respect to this Lease as would have existed if
this Lease had been executed, and a memorandum thereof recorded prior to the
execution, delivery and recording of such mortgage or deed of trust. In the
event of foreclosure or exercise of any power of sale under any Superior
Interest, Tenant, upon demand, shall attorn to the purchaser at any foreclosure
sale or sale pursuant to the exercise of any power of sale in which event this
Lease shall not terminate and Tenant shall automatically be and become the
tenant of the purchaser; provided, no landlord or purchaser at any foreclosure
sale or sale pursuant to the exercise of any power of sale or any successor
thereto shall be liable for any act or omission of any prior landlord (including
Landlord) or be subject to an offsets or defenses which Tenant might have
against any prior landlord (including Landlord), except and to the extent that
any such amount has been assigned, recovered or obtained by the
successor-in-interest to Landlord or be bound by any Rent which Tenant might
have paid in advance to any prior landlord (including Landlord) for a period in
excess of one month or by any Prepaid Rent

or other prepaid charge which Tenant might have paid in advance to any prior
landlord (including Landlord), or be bound by an agreement or modification of
this Lease made after Tenant has written notice of the interest of such party
without the prior written consent of such party. If requested by Tenant in
writing concurrently with the execution and delivery of this Lease, at Tenant’s
sole cost and expense, Landlord shall use commercially reasonable efforts to
obtain from its existing Lender, such Lender’s subordination, non-disturbance
and attornment agreement (if any); provided, however, that the failure to obtain
such an agreement shall not subject Landlord to any liability and shall not
affect the validity or effectiveness of or any of Tenant’s obligations under
this Lease.

ARTICLE 19

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

19.1Tenant’s Removal of Property

Upon the expiration or termination of the Term, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
the same are now or hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and in a
reasonable state of cleanliness. In such event, Tenant shall, without expense to
Landlord, remove from the Premises all debris, rubbish, furniture, equipment,
business and trade fixtures, free-standing cabinet work, moveable partitions and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in the Premises and all similar articles of any other
persons claiming under Tenant. Unless otherwise required to do so by Landlord,
however, Tenant shall not remove any additions or improvements to the Premises,
such as carpet, interior partition walls and doors, “built-ins”, shelves,
built-in fixtures or other similar items, it being understood and agreed that
such items are and shall remain the property of Landlord. Tenant shall also
repair, at its expense, all damage resulting from such removal.

 

09338.008 2450031v1

32

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

19.2Abandoned Property

Whenever Landlord shall reenter the Premises as provided in this Lease, any
property of Tenant not removed by Tenant upon the expiration of the Term or
within five (5) business days after a termination by reason of an Event of
Default, as provided in this Lease, shall be considered abandoned, and Landlord
may remove any or all such items and dispose of the same in any manner or store
the same in a public warehouse or elsewhere at the cost of and for the account
of Tenant as per Section 16.2(b) hereof.

ARTICLE 20

MISCELLANEOUS

20.1Landlord’s Inspection and Maintenance

Tenant shall permit Landlord and its agents upon one (1) business day prior
notice (except in the event of an emergency) at all reasonable times, in the
company of a representative of Tenant, to enter the Premises for the purpose of
inspecting the same and/or for the purpose of protecting the interest therein of
Landlord, and to take all required materials and equipment into the Premises and
perform all required work therein, subject to the terms of this Lease, and
provided that Landlord and its agents shall comply with Tenant’s confidentiality
policies and procedures.

20.2Exhibition of Premises

Tenant shall permit Landlord and its agents to enter and pass through the
Premises at all reasonable hours to:

(a)Post notices of non-responsibility; and

(b)Exhibit the Premises to Holders of Superior Interests and to any prospective
Lender, purchaser or lessee of the Building, provided that Landlord provides
Tenant with at least one (1) business day prior notice (except in the event of
an emergency) of such entry, enters in the company of a representative of
Tenant, and complies with Tenant’s confidentiality policies and procedures.

20.3Rights Reserved by Landlord

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person or business, (b) causing an actual
or constructive eviction from the Premises, or (c) disturbing Tenant’s use or
possession of the Premises:

(i)To name the Building and to change the name or street address of the
Building.

(ii)To install and maintain all signs on the exterior and interior of the
Building.

(iii)To have pass keys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes, which keys shall be safeguarded by Landlord
and available only to Landlord’s authorized personnel.

 

09338.008 2450031v1

33

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

(iv)To enter the Premises for the purpose of making inspections, repairs,
alterations, additions or improvements to the Premises or the Building and to
take all steps as may be reasonably necessary or desirable for the safety,
protection, maintenance or preservation of the Premises or the Building or
Landlord’s interest therein, or as may be necessary or desirable for the
operation or improvement of the Building or in order to comply with Laws, in all
cases, subject to the terms of this Lease; provided that Landlord shall provide
Tenant with at least one (1) business day prior notice (except in the event of
an emergency), shall enter the Premises in the company of a representative of
Tenant, and shall comply with Tenant’s confidentiality policies and procedures.

20.4Quiet Enjoyment

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in this Lease and to the rights of any Holders of Superior Interests.

20.5Force Majeure

Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials
equipment or reasonable substitutes therefore, acts of God, governmental
restrictions or regulations or controls, judicial orders, enemy or hostile
government actions, civil commotion, war or other casualty, or other causes
beyond the reasonable control of the party obligated to perform hereunder, shall
excuse performance of the work by that party for a period equal to the duration
of that prevention, delay or stoppage. Nothing in this Section, however, shall
excuse or delay Tenant’s obligation to pay Rent or other charges under this
Lease except as otherwise expressly provided.

20.6Counterparts

This Lease may be executed in multiple counterparts, all of which shall
constitute one and the same Lease.

20.7Execution of Lease

The submission of this Lease to Tenant shall be for examination purposes only,
and does not and shall not constitute a reservation of or option for Tenant to
lease, or otherwise create any interest of Tenant in the Premises or any other
premises within the Building. Execution of this Lease by Tenant and its return
to Landlord shall not be binding on Landlord notwithstanding any time interval,
until Landlord has in fact signed and delivered this Lease to Tenant.

20.8Further Assurances

The parties agree to promptly sign all documents reasonably requested to give
effect to the provision of this Lease.

20.9Lender Protection

Tenant agrees to send by certified or registered mail to any Lender whose
address has been furnished to Tenant in writing, a copy of any notice of default
served by Tenant on Landlord. If Landlord fails to cure such default within the
time provided for in this Lease, such Lender shall have an additional thirty
(30) days to cure such default; provided that if such default cannot reasonably
be cured within that thirty (30) day period, then such Lender shall have such
additional time to cure the default as is reasonably necessary under the
circumstances.

 

09338.008 2450031v1

34

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

20.10Expenses of Litigation

If either party incurs any expense, including reasonable attorneys’ fees, in
connection with any action instituted by either party by reason of any dispute
under this Lease or any Default or alleged Default of the other party, the party
prevailing in such action shall be entitled to recover its reasonable attorneys’
fees and expenses from the other party, which shall include fees and expenses of
any appeal, all as fixed by the court. Any such attorneys’ fees and other
expenses incurred by either party in enforcing a judgment in its favor under
this Lease shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Lease and to survive
and not be merged into any such judgment. In addition, if Landlord utilizes the
services of an attorney for the purpose of collecting any Rent due and unpaid by
Tenant or in connection with any other breach of this Lease by Tenant, Tenant
agrees to pay Landlord actual attorneys’ fees for such services, regardless of
the fact that no legal action may be commenced or filed by Landlord.

20.11Tenant’s Certificates

Tenant agrees at any time from time to time, within twenty (20) days of receipt
of written request, to execute, acknowledge and deliver to Landlord a statement
in writing certifying: (a) that this Lease is unmodified and in full force and
effect or if there have been modifications, that this Lease is in full force and
effect as modified and stating the modifications; (b) the Term Commencement
Date, Rent Commencement Date and Term Expiration Date; (c) the dates to which
the Basic Monthly Rent and Rent hereunder have been paid in advance, if any; (d)
the amount of the current Basic Monthly Rent; (e) as to any actual or proposed
Transfers; (f) whether or not, to the best knowledge of Tenant, Landlord is in
default in the performance of any covenant, agreement or condition contained in
this Lease, and, if so, specifying each such default of which it may have
knowledge; (g) the amount of Prepaid Rent, if any; and (h) any other information
reasonably requested. Any such statement delivered pursuant to this Section may
be relied upon by Landlord, any prospective purchaser of the Building, any
current or prospective Lender, any other current or prospective Holder of a
Superior Interest, and any other third parties.

20.12Holding Over

Any holding over after the expiration or termination of the Term without the
consent of Landlord shall be construed to be a tenancy at sufferance upon the
same provisions and conditions as otherwise set forth herein, except that the
Basic Monthly Rent shall be an amount equal to one hundred fifty percent (150%)
of the Basic Monthly Rent payable (without reduction) immediately prior to such
holding over. Acceptance by Landlord of Rent after the expiration or termination
of this Lease shall not constitute a consent by Landlord to any such tenancy
from month to month or result in any other tenancy or any renewal of the Term.
Tenant acknowledges that if Tenant holds over without Landlord’s consent, such
holding over may compromise or otherwise affect Landlord’s ability to enter into
or perform under new leases with prospective tenants regarding the Premises.
Therefore, if Tenant fails to surrender the Premises within thirty (30) days of
the expiration or other termination of this Lease, then, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all Claims resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom. The provisions of this Section
20.12 are in addition to, and do not affect, Landlord’s right to re-entry or
other rights hereunder or provided by law.

 

09338.008 2450031v1

35

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

20.13Notices

All notices, which Landlord or Tenant may be required or may desire to serve on
the other shall be in writing and shall be served by personal delivery,
overnight delivery or by mailing the same by registered or certified mail,
postage prepaid, addressed as specified in Item 1 of the Basic Lease Information
or addressed to such other address or addresses as either Landlord or Tenant may
from time to time designate to the other in writing in accordance with this
Section. Any notice so given by mail as provided above shall be deemed
effectively given forty-eight (48) hours after deposit in the mail as provided
above, unless received earlier by the addressee. Any notice served by personal
delivery shall be deemed effectively given when delivered at the party’s
address. Any notice by overnight delivery shall be deemed effectively given on
the next business day.

20.14Rules and Regulations

Tenant agrees to abide by and comply with the Rules and Regulations attached
hereto as Exhibit B (the “Rules and Regulations”) and incorporated herein by
this reference. Landlord shall not be liable to Tenant for any violation of such
Rules and Regulations by any other tenant or occupant of the Building. In the
event of any inconsistencies between this Lease and the Rules and Regulations,
the terms of this Lease shall prevail. Landlord shall have the right upon
written notice, from time to time, to amend, modify and add to the Rules and
Regulations.

20.15Waiver of Jury Trial; Venue and Jurisdiction

To the extent permitted by Law, each party hereto shall not seek a jury trial,
hereby waives trial by jury, and hereby further waives any objection to venue in
the City and County of San Francisco, and agrees and consents to personal
jurisdiction of the courts of the State of California, in any action or
proceeding or counterclaim brought by any party hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
statute, emergency or otherwise, whether any of the foregoing is based on this
Lease or on tort law. No party will seek to consolidate any such action in which
a jury has been waived with any other action in which a jury trial cannot or has
not been waived. It is the intention of the parties that these provisions shall
be subject to no exceptions. By execution of this Lease, the parties agree that
this provision may be filed by any party hereto with the clerk or judge before
whom any action is instituted, which filing shall constitute the written consent
to a waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section 20.15 will
not be fully enforced in all instances. The provisions of this Section 20.15
shall survive the expiration or earlier termination of this Lease.

20.16Governing Laws

This Lease shall be governed by and construed in accordance with the laws of the
State of California.

20.17Heading and Titles

The marginal titles to the Articles of this Lease are inserted for convenience
of reference only and shall have no effect upon the construction or
interpretation of any part hereof.

 

09338.008 2450031v1

36

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

20.18Heirs and Assigns

Subject to the limitations on Transfers, this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

20.19Time of Essence

Time is of the essence with respect to the performance of every provision of
this Lease.

20.20Severability

If any condition or provision of this Lease shall be held invalid or
unenforceable to any extent under any applicable Law or by any court of
competent jurisdiction, the remainder of this Lease shall be affected thereby,
and each condition and provision of this Lease shall be valid and enforceable to
the fullest extent permitted by law.

20.21Authority

Tenant represents and warrants that each individual executing this Lease on
behalf of Tenant is duly authorized to execute and deliver this Lease on behalf
of Tenant and that this Lease is binding upon Tenant in accordance with its
terms.

20.22Brokers

Landlord shall be solely responsible for the payment of brokerage commissions to
the entity or entities specified in Item 8 of the Basic Lease Information.

20.23No Light. Air or View Easement

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands adjacent to the Building shall not in any way affect this
Lease or impose any liability on Landlord.

20.24Entire Agreement

This Lease, along with any Exhibits affixed hereto, constitutes the entire and
exclusive agreement between Landlord and Tenant relative to the Premises.

20.25Recording

Neither Landlord nor Tenant shall record this Lease.

20.26Number and Genders; Joint and Several Liability

The words “Landlord” and “Tenant”, as used herein, shall include the plural as
well as the singular. Words used in the masculine gender include the feminine
and neuter. If there be more than one Landlord or Tenant, then the obligations
hereunder imposed upon Landlord and Tenant shall be joint and several.

 

09338.008 2450031v1

37

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

20.27Waiver

The failure of Landlord or Tenant to exercise its rights in connection with any
breach or violation of any term, covenant, or condition herein contained, shall
not be deemed to be a waiver of such term, covenant or condition or any
subsequent breach of the same or any other term, covenant or condition herein
contained. The subsequent acceptances of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent.

20.28No Merger

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, terminate any or all existing subleases or sub tenancies, or operate
as an assignment to Landlord of any or all of such subleases or sub tenancies.

20.29No Representations or Warranties

Neither Landlord nor Landlord’s agents or attorneys have made any
representations or warranties with respect to the Premises, the Building or this
Lease, except as expressly set forth herein, and no easements or licenses are or
shall be acquired by Tenant by implication or otherwise.

20.30Amendments

This Lease may not be altered, changed, or amended except by an instrument
signed by both parties hereto.

20.31Exhibits

Each of the following Exhibits and Addenda are attached hereto and incorporated
herein by this reference:

 

Exhibit A - Legal Description of Real Property

Exhibit B - Rules and Regulations

Exhibit C - Breakdown of Operating Expenses

 

 

09338.008 2450031v1

38

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Lease on the day and
year first above written.

 

“LANDLORD”

 

 

Geary-Market Investment Company, Ltd.,

a California corporation

 

 

By:

David Cuneo

Its:

Vice President

 

 

“TENANT”

 

 

Apellis Pharmaceuticals, Inc.,

a Delaware corporation

 

 

Name:

Pascal Deschatelets

Its:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09338.008 2450031v1

39

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

PARCEL A:

Beginning at a point on the northwesterly line of Market Street, distant thereon
139 feet and 5/8 of an inch southwesterly from the point formed by the
intersection of the northwesterly line of Market Street with the westerly line
of Kearny Street; running thence southwesterly along said line of Market Street
50 feet; thence at a right angel (to the said northwesterly line of Market
Street) northeasterly to a point formed by the intersection of a line drawn
northwesterly and at a right angle to the northwesterly line of Market Street
from a point distant thereon 189 feet and 5/8 of an inch southwesterly from the
westerly line of Kearny Street, and a line drawn at right angles southerly to
the southerly line of Geary Street at a point on the southerly line of Geary
Street, distant thereon 184 feet and 5 inches westerly from the westerly line of
Kearny Street; thence northerly from the point of intersection of said two lines
to a point situate on the southerly line of Geary Street, distant thereon 184
feet and 5 inches westerly from the westerly line of Kearny Street, meeting said
southerly line of Geary Street aforesaid at a right angle; thence easterly along
the southerly line of Geary Street 40 feet; thence at a right angle (to said
southerly line of Geary Street), southerly 65 feet and 6½ inches; thence
southeasterly 54 feet, more or less, to the northwesterly line of Market Street
and the point of beginning.

Being a portion of 50 Vara Block No. 98.

PARCEL B:

Beginning at a point on the northwesterly line of Market Street, distant thereon
189.052 feet southwesterly from the westerly line of Kearny Street; running
thence southwesterly along said line of Market Street 193.396 feet to a point
distant thereon 40 feet northeasterly from the northerly line of O’Farrell
Street; thence deflecting 112°36’33” to the right from the southwesterly bearing
of said line of Market Street and running northerly 99.229 feet to a point which
is perpendicularly distant 50 feet easterly from the easterly line of Grant
Avenue measured from a point distant thereon 120 feet northerly from the
northerly line of O’Farrell Street; thence deflecting 67°29’02” to the right
from the northerly bearing of the preceding course and running northeasterly
36.901 feet; thence deflecting 54°19’44” to the left and running northerly
parallel with said line of Grant Avenue 40.880 feet; thence deflecting 54°07’23”
to the right and running northeasterly 24.708 feet to a line drawn southerly at
a right angle to the southerly line of Geary Street from a point distant thereon
100 feet easterly from the easterly line of Grant Avenue; thence deflecting
54°07’23” to the left and running northerly along the last said line so drawn
78.120 feet to the said southerly line of Geary Street; thereon 184.417 feet
westerly from the westerly line of Kearny Street; thence southerly at a right
angle to said line of Geary Street 95.531 feet to the line drawn northwesterly
from the point of beginning at a right angle to said line of Market Street;
thence deflecting 35°45’51” to the left from the southerly bearing of the
preceding course and running southeasterly 53.063 feet to the point of
beginning.

Being a portion of 50 Vara Block No. 98.

Assessor’s parcel No: Lots 4 and 9, Block 31

 

09338.008 2450031v3

1

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

DEPICTION OF PREMISES

To be inserted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09338.008 2450031v3

2

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

 

[gkurtgndusz3000001.jpg]

 

 

--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

1.The sidewalks, halls, passages, exits, vestibules, entrances, public areas,
elevators and stairways of the Building shall not be obstructed by any of the
tenants or used by them for any purpose other than ingress to and egress from
their respective Premises. The halls, passages, exits, entrances, elevators and
stairways are not for the general public, and Landlord shall, in all cases,
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of Landlord would be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of its
business, unless such persons are engaged in illegal activities. No tenant and
no employee or invitee of any tenant shall go upon the roof of the Building. If
the Premises are situated on the ground floor with direct access to the street,
then Tenant shall, at Tenant’s expense, keep the sidewalks and curbs directly in
front of the Premises clean and free from dirt, refuse and other obstructions.

2.No sign, placard, picture, name, advertisement, inside or outside the
Building, or notice visible from the exterior of any tenant’s Premises shall be
inscribed, painted, affixed or otherwise displayed by any tenant on any part of
the Building without the prior written consent of Landlord. Landlord shall have
the right to remove, at tenant’s expense and without notice or liability, any
sign installed or displayed in violation of this rule. All approved signs or
lettering on doors, windows and walls shall be printed, painted, affixed or
inscribed at the expense of Tenant by a person or entity selected by Landlord,
using materials of Landlord’s choice and in a style and format approved by
Landlord. Written material visible from outside the Building will not be
permitted. Landlord shall have the right to remove any such written material, at
Tenant’s expense and without notice or liability. Landlord shall place Tenant’s
name on the directory in the lobby of the Building and on the individual floor
directory, if available. Landlord reserves the right to restrict the amount of
directory space utilized by Tenant. Tenant shall not have the right to have
additional names placed on the directory without Landlord’s prior written
consent. If such consent is given, the addition of such names shall be at
Tenant’s expense. The directory of the Premises will be provided for the display
of the name and location of Tenants and a reasonable number of the principal
officers and employees of Tenants, and Landlord reserves the right to exclude
any other names therefrom. Any additional name that Tenant shall desire to place
upon the directory must first be approved by Landlord and, if so approved, a
charge will be made for each such name.

3.The Premises shall not be used for the storage of merchandise held for sale to
the general public, for lodging or sleeping. No cooking shall be done or
permitted by any tenant on the Premises, except the use by such tenant of
Underwriter’s Laboratory approved microwave oven or equipment for brewing
coffee, hot chocolate and other similar beverages which shall be permitted,
provided that the power required by such equipment shall not exceed that amount
which can be provided by a 30-amp circuit and that such use is in accordance
with all applicable federal, state and city laws, codes, ordinances, rules and
regulations. Repair and maintenance of garbage disposals, dishwashers, ice
makers and other similar equipment shall be at Tenant’s expense.

4.If Tenant requires janitorial services in addition to such services provided
by Landlord, no Tenant shall employ any person or persons other than the janitor
of Landlord for the purpose of cleaning the Premises, unless otherwise agreed to
by Landlord in writing. Except with the written consent of the Landlord, no
person or persons other than those approved by Landlord shall be permitted to
enter the Building by reason of such Tenant’s carelessness or indifference in
the preservation of good order and cleanliness. Janitorial services will not be
furnished on nights when Tenant’s premises are occupied after 10:00 p.m., unless
Landlord and Tenant agree in writing that such service is to be provided at a
later hour for specifically designated rooms. Landlord shall not be responsible
to Tenant for any loss or damage to property on its Premises, however occurring.

 

09338.008 2450031v3

3

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

5.Landlord will furnish each tenant with two keys to each door lock in its
Premises free of charge. Landlord may make a reasonable charge for any
additional keys. No Tenant shall have keys made except by Landlord’s designated
locksmith. No tenant shall alter any lock or install a new or additional lock or
bolts on any door of its Premises without the prior written consent of Landlord.
Tenant shall in each case furnish Landlord with a key for any such lock. Each
tenant, upon the termination of its tenancy, shall deliver to Landlord all keys
to doors in the Building which shall have been furnished to such tenant. Tenant
shall not be reimbursed for excess keys returned at termination of Lease term.
In the event of the loss of any key furnished to Tenant by Landlord, Tenant
shall pay to Landlord the cost of replacing the same of changing the lock or
locks opened by such lost key if Landlord shall deem it necessary to make such a
change. All locks and bolts installed in the Premises excluding Tenant’s vaults
and safes or specialty security areas (which shall be designated by Tenant in a
written notice to Landlord) shall be keyed to the Building master key system.

6.The carrying in or out of freight, furniture or bulky material of any
description must take place during such hours as Landlord may from time to time
reasonably determine, which shall not include peak hours of elevator usage.
Landlord shall designate appropriate entrances and a “freight” elevator for
deliveries or other transportation of goods to or from the Premises and Tenant
shall not use any other entrances or elevators for such purposes. The
installation and moving of such freight, furniture or bulky material shall be
made upon forty­eight (48) business hours previous notice to the Building
Manager and the persons employed by Tenant for such work must be reasonably
acceptable to Landlord. Certificates of Insurance from Tenant’s movers, with
terms acceptable to Landlord, must be provided to the Building Office in advance
of the move. Tenant may, subject to the provisions of the immediately preceding
sentence, move freight, furniture, bulky matter and other material into or out
of the Premises after Building hours; provided Tenant pays the additional costs,
if any, incurred by Landlord for elevator operators, security guards,
maintenance supervision and other expenses arising by reason of such move by
Tenant. If, at least two days prior to such move, Landlord requests Tenant to
deposit with Landlord, as security for Tenant’s obligation to pay such
additional costs, a sum which Landlord reasonably estimates to be the amount of
such additional costs, then Tenant shall deposit such sum with Landlord as
security for such costs. The persons employed by Tenant to move equipment or
other items in and out of the Building must be acceptable to Landlord. The
floors, corners and walls of elevators and corridors used for the moving of
equipment or other items in and out of the Building must be adequately covered,
padded and protected, and Landlord may provide such padding and protection at
Tenant’s expense, if Landlord determines that such measures undertaken by Tenant
or Tenant’s movers are inadequate. Landlord shall have the right to prescribe
the weight, size and position of all equipment, materials, furniture or other
property brought into the Building and placed in the Premises. Heavy objects, as
considered necessary by Landlord, shall stand on wood strips of such thickness
as is necessary to properly distribute the weight. Landlord will not be
responsible for loss of or damage to any such property from any cause, and all
damage done to the Building by moving or maintaining such property shall be
repaired at the expense of Tenant. Business machines and other equipment shall
be placed and maintained by Tenant at Tenant’s expense in settings sufficient,
in Landlord’s reasonable judgment, to absorb and prevent unreasonable vibration
and prevent noise and annoyance.

7.No tenant shall use or keep in the Premises or the Building any kerosene,
gasoline or flammable or combustible fluid or any other chemical substance or
material other than limited quantities thereof reasonably necessary for the
operation or maintenance of office equipment; or, without Landlord’s prior
written approval, use any method of heating or air conditioning, including,
without limitation, portable floor heaters and fans, other than those supplied
by Landlord. No tenant shall use or keep or permit to be used or kept any
hazardous or toxic materials or any foul or noxious gas or substance in the
Premises or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors, vibrations, or interfere in any way with other tenants
or those having business therein.

 

09338.008 2450031v3

4

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

8.Landlord reserves the right to select the name of the Building and to make
such change or changes of name as it may deem appropriate from time to time and
Tenant shall not refer to the Building by any name other than: (a) the name
selected by Landlord (as same may be changed from time to time) or (b) the
postal address approved by the United States Post Office. Tenant shall not use
the name of the Building in any respect other than as an address of its
operation in the Building without the prior written consent of Landlord.

9.In the case of invasion, mob, riot, public excitement or other circumstances
rendering such action advisable in Landlord’s opinion, Landlord reserves the
right to prevent access to the building during the continuance of the same by
such action as Landlord may deem appropriate including closing doors. Landlord
also reserves the right to exclude or expel from the Building any person who, in
Landlord’s judgment, is intoxicated or under the influence of liquor or drugs or
who is in violation of any of the Rules and Regulations of the Building. Tenants
serving alcohol to the public for specials functions, parties, or events must
carry a “Liquor Liability Endorsement” with their Insurance policy and provide
proof of Insurance coverage to Landlord.

10.No curtains, draperies, blinds, shutters, shades, screens or other coverings,
hangings or decorations shall be attached to, hung or placed in, or used in
connection with any window of the Building without the prior written consent of
Landlord. No files, cabinets, boxes, containers or similar items shall be placed
in, against or adjacent to any window of the Building so as to be visible from
the outside of the Building. Tenant shall cooperate fully with Landlord in
obtaining maximum effectiveness of the cooling system of the Building by closing
draperies and other window coverings when the sun’s rays fall upon windows of
the Premises. Tenant shall not obstruct, alter or in any way impair the
efficient operation of Landlord’s heating, ventilating, air conditioning,
electrical, fire, safety or lighting systems, nor shall Tenant tamper with or
change the setting of any thermostat or temperature control valves in the
Building other than room thermostats installed for Tenant’s use. Landlord
reserves the right to install solar film on the windows of the Building to aid
the efficiency of the HVAC system and to reduce energy costs. Tenant shall not
remove solar film from any window. Tenant shall also cooperate with Landlord to
comply with any governmental energy-saving rules, laws or regulations. No
bottles, parcels or other articles may be placed in the halls or any other part
of the Building, nor shall any article be thrown out of the doors or windows of
the Premises.

11.No tenant shall obtain for use in the Premises ice, drinking water, food,
beverage, towel, barbering, shoe polishing, or vending machines, or other
similar services except at such reasonable hours and under such reasonable
regulations as may be fixed by Landlord. If the Premises or any part of the
Building become infested with vermin as a result of Tenant’s use, Tenant shall
reimburse Landlord for the expense of extermination.

12.Each tenant shall see the doors of its Premises are closed and locked, that
all water faucets, water apparatus, equipment, lights and other utilities are
shut off before such tenant or its employees leave the Premises, so as to
prevent waste or damage; and for any default or carelessness in this regard.
Tenant shall keep Suite entry doors (fire doors) closed at all times unless an
electronic hold open devise connected to the main Fire Safety System is
installed (at Tenant’s cost). In no event shall Tenant prop open their entry
fire door.

13.The lavatory rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed; no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by Tenant, who, or whose employees or invitees, shall have caused
it.

 

09338.008 2450031v3

5

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

14.No tenant shall install any radio or television antenna, loud speaker or
other device on the roof or the exterior walls of the Building without the prior
written consent of Landlord. No awnings, air conditioning units or other
projections shall be attached to the outside walls or window sills of the
Building or otherwise project from the Building, without the prior written
consent of Landlord.

15.Tenant shall immediately, upon request from Landlord (which request need not
be in writing), reduce its lighting in the Premises for temporary periods
designated by Landlord, when required in Landlord’s judgment to prevent
overloads of the mechanical or electrical systems of the Premises.

16.There shall not be used in any space or public halls of the Building, either
by any tenant or any others, any hand trucks except those equipped with rubber
tires and side guards or such other material-handling equipment as Landlord may
approve. No other vehicle of any kind except wheelchairs or other similar
devices shall be brought by any tenant into the Building or kept in or about its
Premises.

17.Each tenant shall store all its trash, garbage and recyclable materials
within the Premises. No material shall be placed in corridors, hallways or
elevator lobbies or in the trash boxes or receptacles of such material is of
such nature that it may not be disposed of in the ordinary and customary manner
of removing and disposing of trash and garbage in the city where the Building is
located without being in violation of any law or ordinance governing such
disposal. All garbage and refuse removal shall be made only through entry ways
and elevators provided for such purposes and at such times as Landlord shall
designate.

18.Canvassing, peddling, soliciting and distribution of handbills or other
written materials in the Building are prohibited and each tenant shall cooperate
to prevent the same.

19.Tenant and its authorized representatives and invitees shall not make or
permit any noise in the Building that is annoying, unpleasant or distasteful,
interfering in any way with other tenants or those having business with them, or
bring into or keep within the Building or common areas, any animal (except for
service animals), bird, bicycle or other vehicle except wheelchairs or other
similar devices or such vehicles as are permitted to park in parking areas, in
accordance with these Rules and Regulations.

20.Tenant shall not make, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises or any part thereof,
except to install normal wall hangings. Tenant shall repair any damage resulting
from non-compliance with this rule.

21.Landlord shall direct licensed electricians as to where and how telephone and
electrical wires are to be introduced. If Landlord’s consent is given for such
installation, Tenant and/or its electrician shall be solely responsible, at
Tenant’s sole expense, for the patching, fireproofing or other building
integrity installation as shall be deemed necessary by Landlord. No cutting or
boring for wires shall be allowed without Landlord’s consent. The location of
telephones, call boxes and office equipment affixed to the Premises shall be
subject to Landlord’s approval. No equipment may be installed in the Building
Main Telephone Closet or Floor Telephone Closets. Tenant shall not lay linoleum
tile, carpet or other floor covering to the floor of the Premises, except as
approved by Landlord.

22.The requirements of Tenant will be attended to only upon appropriate
application by an authorized individual to the office of the Building manager by
telephone or in person.

 

09338.008 2450031v3

6

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

23.Employees of Landlord shall not perform any work or do anything outside of
their regular duties unless under special instructions from Landlord.

24.Tenant shall comply with all safety, maximum occupancy and fire protection
and evacuation procedures and regulations established by Landlord or any
governmental agency and, upon Landlord’s request, shall post appropriate signs
and placards regarding such safety, maximum occupancy and fire protection and
evacuation procedures and regulations.

25.Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors and other means of
entry to the Premises closed and locked when the Premises are unattended.

26.Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenants, nor prevent Landlord from thereafter enforcing any such rules and
regulations against any or all of the tenants of the Building.

27.These Rules and Regulations are in addition to, and shall not be construed to
in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

28.Landlord reserves the right to make such other reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of the order
therein.

29.Landlord shall not be responsible to Tenant or to any other person for the
non-observance or violation of the Rules and Regulations by any other tenant or
other person. Tenant shall be deemed to have read these rules and have agreed to
abide by them as a condition to its occupancy of the space leased.

30.The “Ordinary Business Hours” of the Building shall be 8:00 a.m. to 5:00 p.m.
Monday through Friday (Saturday, Sunday and holidays excluded).

31.Use of aquariums, water beds or other water containing vessels in excess of
one gallon, aside from UL listed bottled water dispensers, is prohibited without
the prior written consent of Landlord.

 

 

 

09338.008 2450031v3

7

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

EXHIBIT C

Breakdown of Building Operating Expenses

These expenses relate of the entire building, the building common areas, and
Tenant repairs and maintenance for building standard services provided. Specific
services above building standard shall be billed directly to Tenants as an
additional charge on a monthly basis.

Taxes and Operating expenses relating to the entire building:

 

Cleaning exterior

Exterior painting - graffiti removal

R&M Payroll

R&M Fire Safety Security

Admin - Professional fees

Admin - Supplies and Materials

Admin - Association Dues

Admin - Miscellaneous

Admin – Payroll

Admin - Telephone

Admin - Management Fees

Utilities - Water

Insurance

Property Taxes

Building Office Rent

Operating expenses relating to Office Tenants only:

 

Cleaning/Janitorial

R&M Elevator

R&M HVAC

R&M Electrical

R&M Structural/Roof

R&M Plumbing

R&M Other Building Maintenance

R&M Waste Removal

R&M General Supplies

Lobby Plants

Utilities – Electrical

Utilities - Gas

 

Amortized Capital Improvements to Common Areas

 

 

 

09338.008 2684830v10

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

SCHEDULE 1

TENANT CONSTRUCTION RULES AND REGULATIONS

The rules and regulations governing construction by Tenant in the Building at
the time of the execution of the Lease to which this Schedule is attached are as
follows (capitalized terms used without being defined in this Schedule shall
have the meanings given them in the Lease):

1.Prior to commencement of any construction, Tenant’s Contractor shall
coordinate with Landlord’s representatives to ensure that all employees and
subcontractors of Tenant’s Contractor have received instruction regarding
Landlord’s requirements for safety, security and fire prevention. During
construction, Tenant shall coordinate all construction activities with Landlord
so as to minimize the disruption caused by such construction, and so as not to
interfere with other construction in the Building or the rights of Landlord,
other tenants or occupants. Tenant and Tenant’s Construction Agents shall take
all safety measures necessary to protect Landlord, its employees and
contractors, other tenants and users of the Building and the general public, and
the property of each, from injury or damage resulting from the performance of
the Tenant Improvement Work.

2.Tenant acknowledges that certain construction activities (including, without
limitation, painting, core drilling, use of “shot” type mechanical fasteners,
major demolition, use of materials that may release noxious fumes or use of any
equipment that produces objectionable noise levels) must be completed, on a
daily basis, not later than 6:30 a.m. on weekdays, and may not resume until at
least 6:30 p.m. on weekdays. Tenant shall make prior arrangements with
Landlord’s representatives if any construction work is to be performed between
6:30 p.m. and 6:30 a.m. or on weekends.

3.All construction work and all storage and staging of materials, tools and
equipment shall be confined to the Premises, unless Landlord gives written
permission to use areas outside the Premises. Common and public areas of the
Building and the sidewalk and curbs in front of or adjacent to the Building
shall not be used or obstructed by Tenant or by Tenant’s Construction Agents
without written approval of Landlord. All storage of materials, tools and
equipment within the Premises or the Building shall be at Tenant’s risk. Tenant
shall immediately relocate, at Tenant’s expense, any materials found by Landlord
to be stored in an unsafe manner. Landlord shall not be responsible for lost,
stolen or damaged materials, tools or equipment stored or staged in the
Building.

4.Workers will be permitted to use the restrooms within the Premises, once such
restrooms have been completed and placed in service. Restrooms are not to be
used for purposes related to Tenant’s construction, including, without
limitation, for the cleaning of tools, or any other purposes other than the use
for which they are intended. Tenant will be back charged if extraordinary
cleanup of bathrooms is required.

5.All deliveries shall be scheduled so that materials are stocked in Tenant’s
Premises prior to normal business hours of the Building. No deliveries shall be
made through the common or public areas of the Building, or to the sidewalk in
front of or adjacent to the Building during business hours. No hand trucks shall
be used in any portion of the Building, including common areas, except those
equipped with rubber tires and side guards.

6.Landlord will not provide off-street parking for Tenant’s Construction Agents’
vehicles. Loading zones are for loading and unloading purposes only, and no
parking in loading zones is permitted. Vehicles parked illegally will be subject
to towing at the expense of Tenant or the vehicle owner.

 

09338.008 2684830v10

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

7.Tenant and Tenant’s Contractor shall be responsible for ensuring that all
doors, gates and windows are closed and locked at all times when not in
immediate use.

8.Tenant’s Construction Agents are not permitted to transport tools or materials
in wheelbarrows or wheeled vehicles in the interior common or public areas of
the Building at any time, or in the exterior common or public areas of the
Building during normal business hours.

9.All construction shall be performed so as to prevent dust from filtering
through to other parts of the Building. All painting shall be shielded and other
parts of the Building shall be protected from all fumes and spray. All temporary
partitions and dust-proof barriers shall be furnished and installed by Tenant
and shall remain intact at all times. Should any panel be removed, torn or
otherwise displaced or damaged, it will be reattached or repaired and Tenant
will be back charged at a reasonable labor and material charge.

10.Hazardous and/or inflammable materials brought onto the Premises or into the
Building in connection with Tenant’s construction shall be used and stored in
containers which conform to all applicable laws and regulations, and shall be
used in a manner which prevents their accidental release. Toxic substances,
including empty containers and hazardous wastes, shall not be discarded in the
Premises or the Building, but shall be removed immediately and disposed of in a
proper, lawful manner. Tenant’s Contractor shall comply with all federal and
state O.S.H.A. Safety Regulations.

11.Tenant and Tenant’s Contractor shall maintain the Premises and related
Building facilities, surfaces and glass in a clean, orderly condition during the
progress of construction, and shall clean up debris and remove trash daily, to
the satisfaction of Landlord. Tenant shall make arrangements to remove dirt and
debris from work after the end of each workday. No trash or storage containers
will be allowed in the common or public areas of the Building. Tenant or
Tenant’s Contractor shall arrange for trash removal service by a debris or
scavenger service approved by Landlord and the location of any debris box shall
be approved by Landlord. Tenant and Tenant’s Construction Agents shall not use
the Building’s trash compactor. Any dirt, debris, construction materials or
equipment remaining in the common or public areas of the Building, or in service
corridors or adjoining unoccupied spaces, after commencement of normal business
hours, may be removed by Landlord at Tenant’s expense.

12.All temporary electrical connections must be approved in advance by
Landlord’s representatives prior to installation. Tenant and Tenant’s
Construction Agents shall use their respective best efforts to use the minimal
amount of water necessary for work and cleanup of the Premises.

13.Construction workers are not permitted to eat in the common or public areas
of the Building. Smoking is prohibited in all areas of the Building at all
times.

14.Tenant shall not attach or cause to be attached to any wall or structural
member of the Building any equipment that may, by virtue of its size or weight,
cause structural damage. Tenant shall not exceed the load as set forth in the
plans and specifications for the floor of the Building and shall not do anything
that might in any way alter or affect the structural strength of the Building.

 

09338.008 2684830v10

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

15.If appropriate, as determined by Landlord or as required by any applicable
Laws, a smoke and/or heat detector shall be installed in Tenant’s space, at
Tenant’s expense, during the time any construction work is being performed in
the Premises. The smoke and/or heat detector shall be connected by Landlord’s
specified contractor, at Tenant’s expense, to the central system, if such
control system is available.

16.Except to the extent provided in the Lease or the Work Letter to the
contrary, expenses incurred by Landlord in respect of the work performed by or
on behalf of Tenant shall be paid by Tenant immediately upon receipt of an
invoice from Landlord and shall be delinquent if not paid within thirty (30)
days. Late charges, interest and collection expenses on delinquent payments
shall be charged to Tenant in the manner set forth in the Lease for delinquent
payment of rents

 

 

 

 

 

 

09338.008 2684830v10

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

BASIC LEASE INFORMATION

1

ARTICLE 1 PREMISES

4

  1.1

 

Premises

4

  1.2

 

Rentable Square Footage

4

  1.3

 

Common Areas

4

ARTICLE 2 TERM

4

  2.1

 

Term Commencement Date

4

  2.2

 

Delivery and Acceptance of Premises

4

  2.3

 

Option Term

4

ARTICLE 3 RENT

5

  3.1

 

Basic Monthly Rent

5

  3.2

 

Interest on Past Due Amounts

5

  3.3

 

Late Fee

5

  3.4

 

Rent

6

  3.5

 

Prepaid Rent

6

ARTICLE 4 ADDITIONAL RENT

6

  4.1

 

Increased Direct Expenses

6

  4.2

 

Definition of Direct Expenses

7

  4.3

 

Statements

8

ARTICLE 5 TAX ADJUSTMENT

9

  5.1

 

Increased Taxes

9

  5.2

 

Definition of Taxes

10

  5.3

 

Additional Taxes

10

ARTICLE 6 USE

11

  6.1

 

General

11

 

 

i

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

 

  6.2

 

No Nuisance or Waste

11

  6.3

 

Compliance With Laws

11

  6.4

 

Alterations to Common Areas

12

  6.5

 

Toxic Substances

13

  6.6

 

Load and Equipment, Notice of Defects

13

  6.7

 

Signage

13

ARTICLE 7 SERVICES AND UTILITIES

13

  7.1

 

General

13

  7.2

 

Supplementary Services

14

  7.3

 

Interruption of Access, Use or Services

15

ARTICLE 8 SUITABILITY OF PREMISES

15

ARTICLE 9 ALTERATIONS

15

  9.1

 

General

15

  9.2

 

Notice

16

  9.3

 

Labor Relations

17

  9.4

 

Indemnity

17

  9.5

 

Future Construction Work

17

ARTICLE 10 REPAIRS

17

ARTICLE 11 ASSIGNMENT AND SUBLETTING

18

11.1

 

Restrictions on Transfers

18

11.2

 

Notice of Proposed Transfer

18

11.3

 

Reasonable conditions

19

11.4

 

Transfer Premium

20

11.5

 

Recapture

20

11.6

 

Terms of Consent

21

11.7

 

Subsequent Consents

21

11.8

 

Certain Transfers

22

 

09338.008 2450031v3

ii

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

 

11.9

 

Tenant Remedies

22

 11.10

 

Bankruptcy

22

 11.11

 

Permitted Transfers

23

ARTICLE 12 NON-LIABILITY AND INDEMNIFICATION

24

12.1

 

Waiver of Liability

24

12.2

 

Indemnity

24

12.3

 

Limitation of Liability

25

ARTICLE 13 INSURANCE

25

13.1

 

Insurance to be Carried by Tenant

25

13.2

 

Policy Forms and Delivery

26

13.3

 

Use of Proceeds

26

13.4

 

Landlord’s Insurance

26

13.5

 

Waiver of Subrogation

27

ARTICLE 14 TRANSFER OF LANDLORD’S INTEREST

27

ARTICLE 15 DAMAGE OR DESTRUCTION

27

15.1

 

Repair or Termination

27

15.2

 

Loss of Enjoyment

28

15.3

 

Automatic Termination

28

ARTICLE 16 DEFAULTS AND REMEDIES

28

16.1

 

Events of Default

28

16.2

 

Landlord’s Remedies

29

16.3

 

Landlord’s Default

30

ARTICLE 17 EMINENT DOMAIN

31

17.1

 

Taking of Premises

31

17.2

 

Condemnation Award

31

17.3

 

Temporary Taking

31

ARTICLE 18 SUBORDINATION

31

 

09338.008 2450031v3

iii

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

 

ARTICLE 19 SURRENDER OF PREMISES; REMOVAL OF PROPERTY

32

19.1

 

Tenant’s Removal of Property

32

19.2

 

Abandoned Property

33

ARTICLE 20 MISCELLANEOUS

33

20.1

 

Landlord’s Inspection and Maintenance

33

20.2

 

Exhibition of Premises

33

20.3

 

Rights Reserved by Landlord

33

20.4

 

Quiet Enjoyment

34

20.5

 

Force Majeure

34

20.6

 

Counterparts

34

20.7

 

Execution of Lease

34

20.8

 

Further Assurances

34

20.9

 

Lender Protection

34

 20.10

 

Expenses of Litigation

35

 20.11

 

Tenant’s Certificates

35

 20.12

 

Holding Over

35

 20.13

 

Notices

36

 20.14

 

Rules and Regulations

36

 20.15

 

Waiver of Jury Trial; Venue and Jurisdiction

36

 20.16

 

Governing Laws

36

 20.17

 

Heading and Titles

36

 20.18

 

Heirs and Assigns

37

 20.19

 

Time of Essence

37

 20.20

 

Severability

37

 20.21

 

Authority

37

 20.22

 

Brokers

37

 20.23

 

No Light, Air or View Easement

37

 

09338.008 2450031v3

iv

ActiveUS 172034323v.3

--------------------------------------------------------------------------------

 

 20.24

 

Entire Agreement

37

 20.25

 

Recording

37

 20.26

 

Number and Genders; Joint and Several Liability

37

 20.27

 

Waiver

38

 20.28

 

No Merger

38

 20.29

 

No Representations or Warranties

38

 20.30

 

Amendments

38

 20.31

 

Exhibits

38

 

 

09338.008 2450031v3

v

ActiveUS 172034323v.3